Exhibit 10.1

 

OPEN MARKET SALE AGREEMENTSM

 

November 27, 2019

 

JEFFERIES LLC
520 Madison Avenue

New York, New York 10022

 

Ladies and Gentlemen:

 

Protagonist Therapeutics, Inc., a Delaware corporation (the “Company”),
proposes, subject to the terms and conditions stated herein, to issue and sell
from time to time through Jefferies LLC, as sales agent and/or principal (the
“Agent”), shares of the Company’s common stock, par value $0.00001 per share
(the “Common Shares”), having an aggregate offering price of up to $75,000,000
on the terms set forth in this agreement (this “Agreement”).

 

Section 1.  DEFINITIONS

 

(a)           Certain Definitions.  For purposes of this Agreement, capitalized
terms used herein and not otherwise defined shall have the following respective
meanings:

 

“Affiliate” of a Person means another Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first- mentioned Person.  The term “control”
(including the terms “controlling,” “controlled by” and “under common control
with”) means the possession, direct or indirect, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

 

“Agency Period” means the period commencing on the date of this Agreement and
expiring on the earliest to occur of (x) the date on which the Agent shall have
placed the Maximum Program Amount pursuant to this Agreement and (y) the date
this Agreement is terminated pursuant to Section 7.

 

“Applicable Time” means (i) each Representation Date and (ii) the time of each
sale of any Shares pursuant to this Agreement.

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission thereunder.

 

“Floor Price” means the minimum price set by the Company in the Issuance Notice
below which the Agent shall not sell Shares during the applicable period set
forth in the Issuance Notice, which may be adjusted by the Company at any time
during the period set forth in the Issuance

 

--------------------------------------------------------------------------------

SM “Open Market Sale Agreement” is a service mark of Jefferies LLC

 

--------------------------------------------------------------------------------



 

Notice by delivering written notice of such change to the Agent and which in no
event shall be less than $1.00 without the prior written consent of the Agent,
which may be withheld in the Agent’s sole discretion.

 

“Issuance Amount” means the aggregate Sales Price of the Shares to be sold by
the Agent pursuant to any Issuance Notice.

 

“Issuance Notice” means a written notice delivered to the Agent by the Company
in accordance with this Agreement in the form attached hereto as Exhibit A that
is executed by its Chief Executive Officer, President or Chief Financial
Officer.

 

“Issuance Notice Date” means any Trading Day during the Agency Period that an
Issuance Notice is delivered pursuant to Section 3(b)(i).

 

“Issuance Price” means the Sales Price less the Selling Commission.

 

“Maximum Program Amount” means Common Shares with an aggregate Sales Price of
the lesser of (a) the number or dollar amount of Common Shares registered under
the effective Registration Statement (as defined below) pursuant to which the
offering is being made, (b) the number of authorized but unissued Common Shares
(less Common Shares issuable upon exercise, conversion or exchange of any
outstanding securities of the Company or otherwise reserved from the Company’s
authorized capital stock), (c) the number or dollar amount of Common Shares
permitted to be sold under Form S-3 (including General Instruction I.B.6
thereof, if applicable), or (d) the number or dollar amount of Common Shares for
which the Company has filed a Prospectus (as defined below).

 

“Principal Market” means the Nasdaq Global Market or such other national
securities exchange on which the Common Shares, including any Shares, are then
listed.

 

“Sales Price” means the actual sale execution price of each Share placed by the
Agent pursuant to this Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission thereunder.

 

“Selling Commission” means up to three percent (3.0%) of the gross proceeds of
Shares sold pursuant to this Agreement, or as otherwise agreed between the
Company and the Agent with respect to any Shares sold pursuant to this
Agreement.

 

“Settlement Date” means the second business day following each Trading Day
during the period set forth in the Issuance Notice on which Shares are sold
pursuant to this Agreement, when the Company shall deliver to the Agent the
amount of Shares sold on such Trading Day and the Agent shall deliver to the
Company the Issuance Price received on such sales.

 

“Shares” shall mean the Company’s Common Shares issued or issuable pursuant to
this Agreement.

 

“Trading Day” means any day on which the Principal Market is open for trading.

 

2

--------------------------------------------------------------------------------



 

Section 2.  REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to, and agrees with, the Agent that as of
(1) the date of this Agreement, (2) each Issuance Notice Date, (3) each
Settlement Date, (4) each Triggering Event Date (as defined below) and (5) as of
each Time of Sale (each of the times referenced above is referred to herein as a
“Representation Date”), except as may be disclosed in the Prospectus (including
any documents incorporated by reference therein and any supplements thereto) on
or before a Representation Date:

 

(a)           Registration Statement.  The Company has prepared and filed or
will file with the Commission a shelf registration statement on Form S-3 that
contains a base prospectus.  Such registration statement registers the issuance
and sale by the Company of the Shares under the Securities Act.  The Company may
file one or more additional registration statements from time to time that will
contain a base prospectus and related prospectus or prospectus supplement, if
applicable, with respect to the Shares. Except where the context otherwise
requires, such registration statement(s), including any information deemed to be
a part thereof pursuant to Rule 430B under the Securities Act, including all
financial statements, exhibits and schedules thereto and all documents
incorporated or deemed to be incorporated therein (the “Incorporated Documents”)
by reference pursuant to Item 12 of Form S-3 under the Securities Act as from
time to time amended or supplemented, is herein referred to as the “Registration
Statement,” and the prospectus constituting a part of such registration
statement(s), together with any prospectus supplement filed with the Commission
pursuant to Rule 424(b) under the Securities Act relating to a particular
issuance of the Shares, including all documents incorporated or deemed to be
incorporated therein by reference pursuant to Item 12 of Form S-3 under the
Securities Act, in each case, as from time to time amended or supplemented, is
referred to herein as the “Prospectus,” except that if any revised prospectus is
provided to the Agent by the Company for use in connection with the offering of
the Shares that is not required to be filed by the Company pursuant to
Rule 424(b) under the Securities Act, the term “Prospectus” shall refer to such
revised prospectus from and after the time it is first provided to the Agent for
such use.  The Registration Statement at the time it originally became effective
is herein called the “Original Registration Statement.”  As used in this
Agreement, the terms “amendment” or “supplement” when applied to the
Registration Statement or the Prospectus shall be deemed to include the filing
by the Company with the Commission of any document under the Exchange Act after
the date hereof that is or is deemed to be incorporated therein by reference.

 

All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information which is or is deemed to be incorporated by reference in or
otherwise deemed under the Securities Act to be a part of or included in the
Registration Statement or the Prospectus, as the case may be, as of any
specified date; and all references in this Agreement to amendments or
supplements to the Registration Statement or the Prospectus shall be deemed to
mean and include, without limitation, the filing of any document under the
Exchange Act which is or is deemed to be incorporated by reference in or
otherwise deemed under the Securities Act to be a part of or included in the
Registration Statement or the Prospectus, as the case may be, as of any
specified date.

 

3

--------------------------------------------------------------------------------



 

At the time the Registration Statement was or will be originally declared
effective and at the time the Company’s most recent annual report on Form 10-K
was filed with the Commission, if later, the Company met the then-applicable
requirements for use of Form S-3 under the Securities Act.  During the Agency
Period, each time the Company files an annual report on Form 10-K the Company
will meet the then-applicable requirements for use of Form S-3 under the
Securities Act.

 

(b)           Compliance with Registration Requirements.  The Original
Registration Statement and any Rule 462(b) Registration Statement have been or
will be declared effective by the Commission under the Securities Act.  The
Company has complied or will comply to the Commission’s satisfaction with all
requests of the Commission for additional or supplemental information.  No stop
order suspending the effectiveness of the Registration Statement or any
Rule 462(b) Registration Statement is in effect and no proceedings for such
purpose have been instituted or are pending or, to the best knowledge of the
Company, are contemplated or threatened by the Commission.

 

The Prospectus, when filed, complied or will comply in all material respects
with the Securities Act and, if filed with the Commission through its Electronic
Data Gathering, Analysis and Retrieval system (“EDGAR”) (except as may be
permitted by Regulation S-T under the Securities Act), was identical to the copy
thereof delivered to the Agent for use in connection with the issuance and sale
of the Shares.  Each of the Registration Statement, any Rule 462(b) Registration
Statement and any post-effective amendment thereto, at the time it became or
becomes effective and at all subsequent times, complied and will comply in all
material respects with the Securities Act and did not and will not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading. 
As of the date of this Agreement, the Prospectus and any Free Writing Prospectus
(as defined below) considered together (collectively, the “Time of Sale
Information”) did not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading.  The Prospectus,
as amended or supplemented, as of its date and at all subsequent times, did not
and will not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.  The
representations and warranties set forth in the three immediately preceding
sentences do not apply to statements in or omissions from the Registration
Statement, any Rule 462(b) Registration Statement, or any post-effective
amendment thereto, or the Prospectus, or any amendments or supplements thereto,
made in reliance upon and in conformity with information relating to the Agent
furnished to the Company in writing by the Agent expressly for use therein, it
being understood and agreed that the only such information furnished by the
Agent to the Company consists of the information described in Section 6  below. 
There are no contracts or other documents required to be described in the
Prospectus or to be filed as exhibits to the Registration Statement which have
not been described or filed as required. The Registration Statement and the
offer and sale of the Shares as contemplated hereby meet the requirements of
Rule 415 under the Securities Act and comply in all material respects with said
rule.

 

(c)           No Misstatement or Omission.  The Registration Statement, when it
became or becomes effective, and the Prospectus and any Free Writing Prospectus,
and any amendment or supplement thereto, on the date of such Prospectus or Free
Writing Prospectus, as applicable, or

 

4

--------------------------------------------------------------------------------



 

amendment or supplement, conformed and will conform in all material respects
with the requirements of the Securities Act.  At each Settlement Date, the
Registration Statement, the Prospectus and any Free Writing Prospectus, as of
such date, will conform in all material respects with the requirements of the
Securities Act.  The Registration Statement, when it became or becomes
effective, did not, and will not, contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading.  The Prospectus and any amendment
and supplement thereto, on the date thereof and at each Applicable Time, did not
or will not include an untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The Incorporated
Documents did not, and any further Incorporated Documents filed after the date
of this Agreement, when filed with the Commission, contain an untrue statement
of a material fact or omit to state a material fact required to be stated in
such document or necessary to make the statements in such document, in light of
the circumstances under which they were made, not misleading.  The foregoing
shall not apply to statements in, or omissions from, any such document made in
reliance upon, and in conformity with, information furnished to the Company by
the Agent specifically for use in the preparation thereof.

 

(d)           Conformity with Exchange Act.  The Incorporated Documents or any
amendment or supplement thereto, when such documents were or are filed with the
Commission under the Exchange Act, conformed or will conform in all material
respects with the requirements of the Exchange Act.

 

(e)           Financial Information.  The consolidated financial statements of
the Company included or incorporated by reference in the Registration Statement,
the Prospectus and the Free Writing Prospectuses, if any, together with the
related notes and schedules, present fairly, in all material respects, the
consolidated financial position of the Company and the Subsidiaries (as defined
below) as of the dates indicated and the consolidated results of operations,
cash flows and changes in stockholders’ equity of the Company for the periods
specified (subject to normal year-end audit adjustment for interim financial
statements) and have been prepared in compliance with the requirements of the
Securities Act and Exchange Act and in conformity with GAAP (as defined below)
applied on a consistent basis during the periods involved (except for such
adjustments to accounting standards and practices as are noted therein and
except in the case of unaudited financial statements to the extent they may
exclude footnotes or may be condensed or summary statements); the summary and
selected financial data with respect to the Company and the Subsidiaries
contained or incorporated by reference in the Registration Statement, the
Prospectus and the Free Writing Prospectuses, if any, are accurately and fairly
presented and prepared on a basis consistent with the financial statements and
books and records of the Company; there are no financial statements (historical
or pro forma) that are required to be included or incorporated by reference in
the Registration Statement or the Prospectus that are not included or
incorporated by reference as required; the Company and the Subsidiaries do not
have any material liabilities or obligations, direct or contingent (including
any off-balance sheet obligations), not described in the Registration Statement
(excluding the exhibits thereto), and the Prospectus; and all disclosures
contained or incorporated by reference in the Registration Statement, the
Prospectus and the Free Writing Prospectuses, if any, regarding “non-GAAP
financial measures” (as such term is defined by the rules and regulations of the
Commission) comply with Regulation G of the Exchange Act and Item 10 of
Regulation S-K under the Securities Act, to the extent applicable. The
interactive

 

5

--------------------------------------------------------------------------------



 

data in eXtensible Business Reporting Language included or incorporated by
reference in the Registration Statement and the Prospectus fairly presents the
information called for in all material respects and has been prepared in
accordance with the Commission’s rules and guidelines applicable thereto.

 

(f)            Conformity with EDGAR Filing.  The Prospectus delivered to the
Agent for use in connection with the sale of the Shares pursuant to this
Agreement will be identical to the versions of the Prospectus created to be
transmitted to the Commission for filing via EDGAR, except to the extent
permitted by Regulation S-T.

 

(g)           Organization.  The Company and each of its Subsidiaries are duly
organized, validly existing as a corporation and in good standing under the laws
of their respective jurisdictions of organization.  The Company and each of its
Subsidiaries are duly licensed or qualified as a foreign corporation for
transaction of business and in good standing under the laws of each other
jurisdiction in which their respective ownership or lease of property or the
conduct of their respective businesses requires such license or qualification,
and have all corporate power and authority necessary to own or hold their
respective properties and to conduct their respective businesses as described in
the Registration Statement and the Prospectus, except where the failure to be so
qualified or in good standing or have such power or authority would not,
individually or in the aggregate, have a material adverse effect or would
reasonably be expected to have a material adverse effect on or affecting the
assets, business, operations, earnings, properties, condition (financial or
otherwise) prospects, stockholders’ equity or results of operations of the
Company and the Subsidiaries taken as a whole, or prevent or materially
interfere with consummation of the transactions contemplated hereby (a “Material
Adverse Effect”).

 

(h)           Subsidiaries.  The subsidiaries set forth on Schedule B
(collectively, the “Subsidiaries”) are the Company’s only significant
subsidiaries (as such term is defined in Rule 1-02 of Regulation S-X promulgated
by the Commission).  Except as set forth in the Registration Statement and in
the Prospectus, the Company owns, directly or indirectly, all of the equity
interests of the Subsidiaries free and clear of any lien, charge, security
interest, encumbrance, right of first refusal or other restriction, and all the
equity interests of the Subsidiaries are validly issued and are fully paid,
nonassessable and free of preemptive and similar rights.  No Subsidiary is
currently prohibited, directly or indirectly, from paying any dividends to the
Company, from making any other distribution on such Subsidiary’s capital stock,
from repaying to the Company any loans or advances to such Subsidiary from the
Company or from transferring any of such Subsidiary’s property or assets to the
Company or any other Subsidiary of the Company.

 

(i)            No Violation or Default.  Neither the Company nor any of its
Subsidiaries is (i) in violation of its charter or by-laws or similar
organizational documents; (ii) in default, and no event has occurred that, with
notice or lapse of time or both, would constitute such a default, under any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its Subsidiaries is a party or by
which the Company or any of its Subsidiaries is bound or to which any of the
property or assets of the Company or any of its Subsidiaries are subject; or
(iii) in violation of any law or statute or any judgment, order, rule or
regulation of any court or arbitrator or governmental or regulatory authority,
except, in the case of each of clauses (ii) and (iii) above, for any such
violation or default that would not, individually or in the aggregate, have a
Material Adverse Effect.  To the Company’s knowledge, no other party under any
material

 

6

--------------------------------------------------------------------------------



 

contract or other agreement to which it or any of its Subsidiaries is a party is
in default in any respect thereunder where such default would have a Material
Adverse Effect.

 

(j)            No Material Adverse Effect.  Subsequent to the respective dates
as of which information is given in the Registration Statement, the Prospectus
and the Free Writing Prospectuses, if any (including any Incorporated Document),
there has not been (i) any Material Adverse Effect or the occurrence of any
development that the Company reasonably expects will result in a Material
Adverse Effect, (ii) other than as contemplated by this Agreement, any
transaction which is material to the Company and the Subsidiaries taken as a
whole, (iii) any obligation or liability, direct or contingent (including any
off-balance sheet obligations), incurred by the Company or any Subsidiary, which
is material to the Company and the Subsidiaries taken as a whole, (iv) any
material change in the capital stock (other than as a result of the sale of
Shares) or outstanding long-term indebtedness of the Company or any of its
Subsidiaries or (v) any dividend or distribution of any kind declared, paid or
made on the capital stock of the Company or any Subsidiary, other than in each
case above in the ordinary course of business or as otherwise disclosed in the
Registration Statement or Prospectus (including any document deemed incorporated
by reference therein).

 

(k)           Capitalization.  The issued and outstanding shares of capital
stock of the Company have been validly issued, are fully paid and nonassessable
and, other than as disclosed in the Registration Statement or the Prospectus,
are not subject to any preemptive rights, rights of first refusal or similar
rights pursuant to the Company’s charter, bylaws or any agreement or other
instrument to which the Company is a party or by which the Company is bound. 
The Company has an authorized, issued and outstanding capitalization as set
forth in the Registration Statement and the Prospectus as of the dates referred
to therein (other than the grant of additional options under the Company’s
existing stock option plans, or changes in the number of outstanding Common
Shares due to the issuance of shares upon the exercise or conversion of
securities exercisable for, or convertible into, Common Shares outstanding on
the date hereof) and such authorized capital stock conforms in all material
respects to the description thereof set forth in the Registration Statement and
the Prospectus.  The description of the securities of the Company in the
Registration Statement and the Prospectus is complete and accurate in all
material respects.  Except as disclosed in or contemplated by the Registration
Statement or the Prospectus, as of the date referred to therein, the Company
does not have outstanding any options to purchase, or any rights or warrants to
subscribe for, or any securities or obligations convertible into, or
exchangeable for, or any contracts or commitments to issue or sell, any shares
of capital stock or other securities.

 

(l)            Authorization; Enforceability.  The Company has full legal right,
power and authority to enter into this Agreement and perform the transactions
contemplated hereby.  This Agreement has been duly authorized, executed and
delivered by the Company and is a legal, valid and binding agreement of the
Company enforceable against the Company in accordance with its terms, except to
the extent (i) that enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general equitable principles and (ii) the indemnification and
contribution provisions of Section 11 hereof may be limited by federal or state
securities laws and public policy considerations in respect thereof.

 

7

--------------------------------------------------------------------------------



 

(m)                             Authorization of Shares.  The Shares, when
issued and delivered pursuant to the terms approved by the board of directors of
the Company or a duly authorized committee thereof, or a duly authorized
executive officer, against payment therefor as provided herein, will be duly
authorized, validly issued, fully paid and nonassessable, free and clear of any
pledge, lien, encumbrance, security interest or other claim (other than any
pledge, lien, encumbrance, security interest or other claim arising from an act
of the purchaser), including any statutory or contractual preemptive rights,
resale rights, rights of first refusal or other similar rights, and will be
registered pursuant to Section 12 of the Exchange Act.  The Shares, when issued,
will conform in all material respects to the description thereof set forth in
the Prospectus under the caption “Description of Capital Stock.”

 

(n)                                 No Consents Required.  No consent, approval,
authorization, order, registration or qualification of or with any court or
arbitrator or governmental or regulatory authority is required for the
execution, delivery and performance by the Company of this Agreement or the
issuance and sale by the Company of the Shares, except for (i) the registration
of the Shares under the Securities Act; and (ii) such consents, approvals,
authorizations, orders and registrations or qualifications as may be required
under applicable state securities laws or by the by-laws and rules of the
Financial Industry Regulatory Authority (“FINRA”) or the Principal Market in
connection with the sale of the Shares by the Agent.

 

(o)                                 No Preferential Rights.  Except as set forth
in the Registration Statement and the Prospectus, (i) no person, as such term is
defined in Rule 1-02 of Regulation S-X promulgated under the Securities Act
(each, a “Person”), has the right, contractual or otherwise, to cause the
Company to issue or sell to such Person any Common Shares or shares of any other
capital stock or other securities of the Company, (ii) no Person has any
preemptive rights, resale rights, rights of first refusal, rights of co-sale, or
any other rights (whether pursuant to a “poison pill” provision or otherwise) to
purchase, from the Company, any Common Shares or shares of any other capital
stock or other securities of the Company, (iii)  no Person has the right to act
as an underwriter or as a financial advisor to the Company in connection with
the offer and sale of the Shares, and (iv) no Person has the right, contractual
or otherwise, to require the Company to register under the Securities Act any
Common Shares or shares of any other capital stock or other securities of the
Company, or to include any such shares or other securities in the Registration
Statement or the offering contemplated thereby, whether as a result of the
filing or effectiveness of the Registration Statement or the sale of the Shares
as contemplated thereby or otherwise.

 

(p)                                 Independent Public Accounting Firm. 
PricewaterhouseCoopers LLP (the “Accountant”), whose report on the consolidated
financial statements of the Company is filed with the Commission as part of the
Company’s most recent Annual Report on Form 10-K filed with the Commission and
incorporated by reference into the Registration Statement and the Prospectus,
are and, during the periods covered by their report, were an independent
registered public accounting firm within the meaning of the Securities Act and
the Public Company Accounting Oversight Board (United States).  To the Company’s
knowledge, the Accountant is not in violation of the auditor independence
requirements of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) with
respect to the Company.

 

(q)                                 Enforceability of Agreements.  All
agreements between the Company and third parties expressly referenced in the
Prospectus are legal, valid and binding obligations of the

 

8

--------------------------------------------------------------------------------



 

Company enforceable in accordance with their respective terms, except to the
extent that (i) enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general equitable principles and (ii) the indemnification provisions of
certain agreements may be limited by federal or state securities laws or public
policy considerations in respect thereof.

 

(r)                                    No Litigation.  Except as set forth in
the Registration Statement or the Prospectus, there are no pending legal,
governmental or regulatory actions, suits, proceedings, audits or investigations
to which the Company or a Subsidiary is a party or to which any property of the
Company or any of its Subsidiaries is the subject that, individually or in the
aggregate, would have a Material Adverse Effect and, to the Company’s knowledge,
no such actions, suits, proceedings, audits or investigations are threatened or
contemplated by any legal, governmental or regulatory authority or threatened by
others that, individually or in the aggregate, would have a Material Adverse
Effect; and (i) there are no current or pending legal, governmental or
regulatory audits or investigations, actions, suits or proceedings that are
required under the Securities Act to be described in the Prospectus that are not
so described; and (ii) there are no contracts or other documents that are
required under the Securities Act to be filed as exhibits to the Registration
Statement that are not so filed.

 

(s)                                   Consents and Permits.  Except as disclosed
in the Registration Statement and the Prospectus, the Company and its
Subsidiaries have made all filings, applications and submissions required by,
possesses and is operating in compliance with, all approvals, licenses,
certificates, certifications, clearances, consents, grants, exemptions, marks,
notifications, orders, permits and other authorizations issued by, the
appropriate federal, state or foreign governmental or regulatory authorities
(including, without limitation, the United States Food and Drug Administration
(the “FDA”), the United States Drug Enforcement Administration or any other
foreign, federal, state, provincial, court or local government or regulatory
authorities including self-regulatory organizations engaged in the regulation of
clinical trials, pharmaceuticals, biologics or biohazardous substances or
materials) necessary for the ownership or lease of their respective properties
or to conduct their respective businesses as described in the Registration
Statement and the Prospectus (collectively, “Permits”), except for such Permits
the failure of which to possess, obtain or make the same would not have a
Material Adverse Effect; the Company and its Subsidiaries are in compliance with
the terms and conditions of all such Permits, except where the failure to be in
compliance would not have a Material Adverse Effect; all of the Permits are
valid and in full force and effect, except where any invalidity, individually or
in the aggregate, would not be reasonably expected to have a Material Adverse
Effect; and neither the Company nor any of its Subsidiaries has received any
written notice relating to the limitation, revocation, cancellation, suspension,
modification or non-renewal of any such Permit which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
have a Material Adverse Effect, or has any reason to believe that any such
license, certificate, permit or authorization will not be renewed in the
ordinary course.  To the extent required by applicable laws and regulations of
the FDA, the Company or the applicable Subsidiary has submitted to the FDA an
Investigational New Drug Application or amendment or supplement thereto for each
clinical trial it has conducted or sponsored or is conducting or sponsoring; all
such submissions were in material compliance with applicable laws and rules and
regulations when submitted and no material deficiencies have been asserted by
the FDA with respect to any such submissions.  The Company and each Subsidiary
possess such valid and current certificates, authorizations or permits

 

9

--------------------------------------------------------------------------------



 

issued by the appropriate state, federal or foreign regulatory agencies or
bodies necessary to conduct their respective businesses, and neither the Company
nor any Subsidiary has received, or has any reason to believe that it will
receive, any notice of proceedings relating to the revocation or modification
of, or non-compliance with, any such certificate, authorization or permit which,
singly or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, could result in a Material Adverse Effect.

 

(t)                                    Regulatory Filings.  Except as disclosed
in the Registration Statement and the Prospectus, neither the Company nor any of
its Subsidiaries has failed to file with the applicable regulatory authorities
(including, without limitation, the FDA, or any foreign, federal, state,
provincial or local governmental or regulatory authority performing functions
similar to those performed by the FDA) any required filing, declaration,
listing, registration, report or submission, except for such failures that,
individually or in the aggregate, would not have a Material Adverse Effect;
except as disclosed in the Registration Statement and the Prospectus, all such
filings, declarations, listings, registrations, reports or submissions were in
compliance with applicable laws when filed and no deficiencies have been
asserted by any applicable regulatory authority with respect to any such
filings, declarations, listings, registrations, reports or submissions, except
for any deficiencies that, individually or in the aggregate, would not have a
Material Adverse Effect.  The Company has operated and currently is, in all
material respects, in compliance with the United States Federal Food, Drug, and
Cosmetic Act, all applicable rules and regulations of the FDA and other federal,
state, local and foreign governmental bodies exercising comparable authority. 
The Company has no knowledge of any studies, tests or trials not described in
the Prospectus the results of which reasonably call into question in any
material respect the results of the studies, tests and trials described in the
Prospectus.

 

(u)                                 Intellectual Property.  Except as disclosed
in the Registration Statement and the Prospectus, the Company and its
Subsidiaries own, possess, license or have other rights to use all foreign and
domestic patents, patent applications, trade and service marks, trade and
service mark registrations, trade names, copyrights, licenses, inventions, trade
secrets, technology, Internet domain names, know-how and other intellectual
property (collectively, the “Intellectual Property”), necessary for the conduct
of their respective businesses as now conducted except to the extent that the
failure to own, possess, license or otherwise hold adequate rights to use such
Intellectual Property would not, individually or in the aggregate, have a
Material Adverse Effect.  Except as disclosed in the Registration Statement and
the Prospectus (i) there are no rights of third parties to any such Intellectual
Property owned by the Company and its Subsidiaries; (ii) to the Company’s
knowledge, there is no infringement by third parties of any such Intellectual
Property; (iii) there is no pending or, to the Company’s knowledge, threatened
action, suit, proceeding or claim by others challenging the Company’s and its
Subsidiaries’ rights in or to any such Intellectual Property, and the Company is
unaware of any facts which could form a reasonable basis for any such action,
suit, proceeding or claim; (iv) there is no pending or, to the Company’s
knowledge, threatened action, suit, proceeding or claim by others challenging
the validity or scope of any such Intellectual Property; (v) there is no pending
or, to the Company’s knowledge, threatened action, suit, proceeding or claim by
others that the Company and its Subsidiaries infringe or otherwise violate any
patent, trademark, copyright, trade secret or other proprietary rights of
others; (vi) to the Company’s knowledge, there is no third-party U.S. patent or
published U.S. patent application which contains claims for which an
Interference Proceeding (as defined in 35 U.S.C. § 135) has been commenced
against any patent or patent application described in the

 

10

--------------------------------------------------------------------------------



 

Prospectus as being owned by or licensed to the Company; and (vii) the Company
and its Subsidiaries have complied with the terms of each agreement pursuant to
which Intellectual Property has been licensed to the Company or such Subsidiary,
and all such agreements are in full force and effect, except, in the case of any
of clauses (i)-(vii) above, for any such infringement by third parties or any
such pending or threatened suit, action, proceeding or claim as would not,
individually or in the aggregate, result in a Material Adverse Effect.

 

(v)                                 Clinical Studies.  The preclinical studies
and tests and clinical trials described in the Prospectus were, and, if still
pending, are being conducted in all material respects in accordance with the
experimental protocols, procedures and controls pursuant to, where applicable,
accepted professional and scientific standards for products or product
candidates comparable to those being developed by the Company; the descriptions
of such studies, tests and trials, and the results thereof, contained in the
Prospectus are accurate and complete in all material respects; the Company is
not aware of any tests, studies or trials not described in the Prospectus, the
results of which reasonably call into question the results of the tests, studies
and trials described in the Prospectus; and the Company has not received any
written notice or correspondence from the FDA or any foreign, state or local
governmental body exercising comparable authority or any institutional review
board or comparable authority requiring the termination, suspension, clinical
hold or material modification of any tests, studies or trials.

 

(w)                               Market Capitalization.  At the time the
Registration Statement was or will be originally declared effective, and at the
time of the Company’s filing with the Commission of a Form 10-K following the
date of this Agreement, the Company met or will meet the then applicable
requirements for the use of Form S-3 under the Securities Act, including, but
not limited to, General Instruction I.B.6 of Form S-3.  The Company is not a
shell company (as defined in Rule 405 under the Securities Act) and has not been
a shell company for at least 12 calendar months previously and if it has been a
shell company at any time previously, has filed current Form 10 information (as
defined in General Instruction I.B.6 of Form S-3) with the Commission at least
12 calendar months previously reflecting its status as an entity that is not a
shell company.

 

(x)                                 No Material Defaults.  Neither the Company
nor any of the Subsidiaries has defaulted on any installment on indebtedness for
borrowed money or on any rental on one or more long-term leases, which defaults,
individually or in the aggregate, would have a Material Adverse Effect.  The
Company has not filed a report pursuant to Section 13(a) or 15(d) of the
Exchange Act since the filing of its last Annual Report on Form 10-K, indicating
that it (i) has failed to pay any dividend or sinking fund installment on
preferred stock or (ii) has defaulted on any installment on indebtedness for
borrowed money or on any rental on one or more long-term leases, which defaults,
individually or in the aggregate, would have a Material Adverse Effect.

 

(y)                                 Certain Market Activities.  Neither the
Company, nor any of the Subsidiaries, nor any of their respective directors,
officers or controlling persons has taken, directly or indirectly, any action
designed, or that has constituted or might reasonably be expected to cause or
result in, under the Exchange Act or otherwise, the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Shares.

 

(z)                                  Broker/Dealer Relationships.  Neither the
Company nor any of the Subsidiaries (i) is required to register as a “broker” or
“dealer” in accordance with the provisions of the

 

11

--------------------------------------------------------------------------------



 

Exchange Act or (ii) directly or indirectly through one or more intermediaries,
controls or is a “person associated with a member” or “associated person of a
member” (within the meaning set forth in the FINRA Manual).

 

(aa)                          No Reliance.  The Company has not relied upon the
Agent or legal counsel for the Agent for any legal, tax or accounting advice in
connection with the offering and sale of the Shares.

 

(bb)                          Taxes.  The Company and each of its Subsidiaries
have filed all federal, state, local and foreign tax returns which have been
required to be filed by the Company or a Subsidiary, or have properly requested
extensions thereof, and paid all taxes shown thereon through the date hereof, to
the extent that such taxes have become due and are not being contested in good
faith, except where the failure to so file or pay would not have a Material
Adverse Effect.  Except as otherwise disclosed in or contemplated by the
Registration Statement or the Prospectus, no tax deficiency has been determined
adversely to the Company or any of its Subsidiaries which has had, or would
have, individually or in the aggregate, a Material Adverse Effect.  The Company
has no knowledge of any federal, state or other governmental tax deficiency,
penalty or assessment which has been or might be asserted or threatened against
it which would have a Material Adverse Effect.

 

(cc)                            Title to Real and Personal Property.  Except as
set forth in the Registration Statement or the Prospectus, the Company and its
Subsidiaries have good and marketable title in fee simple to all items of real
property owned by them, good and valid title to all tangible personal property
described in the Registration Statement or Prospectus as being owned by them
that are material to the businesses of the Company or such Subsidiary, in each
case free and clear of all liens, encumbrances and claims, except those matters
that (i) do not materially interfere with the use made and proposed to be made
of such property by the Company and any of its Subsidiaries or (ii) would not,
individually or in the aggregate, have a Material Adverse Effect.  Any real or
tangible personal property described in the Registration Statement or Prospectus
as being leased by the Company and any of its Subsidiaries is held by them under
valid, existing and enforceable leases, except those that (A) do not materially
interfere with the use made or proposed to be made of such property by the
Company or any of its Subsidiaries or (B) would not be reasonably expected,
individually or in the aggregate, to have a Material Adverse Effect.  Each of
the properties of the Company and its Subsidiaries complies with all applicable
codes, laws and regulations (including, without limitation, building and zoning
codes, laws and regulations and laws relating to access to such properties),
except if and to the extent disclosed in the Registration Statement or
Prospectus or except for such failures to comply that would not, individually or
in the aggregate, reasonably be expected to interfere in any material respect
with the use made and proposed to be made of such property by the Company and
its Subsidiaries or otherwise have a Material Adverse Effect.  None of the
Company or its Subsidiaries has received from any governmental or regulatory
authorities any notice of any condemnation of, or zoning change affecting, the
properties of the Company and its Subsidiaries, and the Company knows of no such
condemnation or zoning change which is threatened, except for such that would
not reasonably be expected to interfere in any material respect with the use
made and proposed to be made of such property by the Company and its
Subsidiaries or otherwise have a Material Adverse Effect, individually or in the
aggregate.

 

12

--------------------------------------------------------------------------------



 

(dd)                          Environmental Laws.  Except as set forth in the
Registration Statement or the Prospectus, the Company and its Subsidiaries
(i) are in compliance with any and all applicable federal, state, local and
foreign laws, rules, regulations, decisions and orders relating to the
protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (collectively, “Environmental
Laws”); (ii) have received and are in compliance with all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses as described in the Registration Statement and the
Prospectus; and (iii) have not received notice of any actual or potential
liability for the investigation or remediation of any disposal or release of
hazardous or toxic substances or wastes, pollutants or contaminants, except, in
the case of any of clauses (i), (ii) or (iii) above, for any such failure to
comply or failure to receive required permits, licenses, other approvals or
liability as would not, individually or in the aggregate, have a Material
Adverse Effect.

 

(ee)                            Disclosure Controls.  The Company and each of
its Subsidiaries maintain systems of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles (“GAAP”) and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  The Company’s internal control over financial reporting is
effective and the Company is not aware of any material weaknesses in its
internal control over financial reporting (other than as set forth in the
Prospectus).  Since the date of the latest audited financial statements of the
Company included in the Prospectus, there has been no change in the Company’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting (other than as set forth in the Prospectus).  The Company
has established disclosure controls and procedures (as defined in Exchange Act
Rules 13a-15 and 15d-15) for the Company and designed such disclosure controls
and procedures to ensure that material information relating to the Company and
each of its Subsidiaries is made known to the certifying officers by others
within those entities, particularly during the period in which the Company’s
Annual Report on Form 10-K or Quarterly Report on Form 10-Q, as the case may be,
is being prepared.  The Company’s certifying officers have evaluated the
effectiveness of the Company’s disclosure controls and procedures as of a date
within 90 days prior to the filing date of the Form 10-K for the fiscal year
most recently ended (such date, the “Evaluation Date”).  The Company presented
in its Form 10-K for the fiscal year most recently ended the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date and the
disclosure controls and procedures are effective.  Since the Evaluation Date,
there have been no significant changes in the Company’s internal controls (as
such term is defined in Item 307(b) of Regulation S-K under the Securities Act)
or, to the Company’s knowledge, in other factors that could significantly affect
the Company’s internal controls.

 

(ff)                              Sarbanes-Oxley.  There is and has been no
failure on the part of the Company or any of the Company’s directors or
officers, in their capacities as such, to comply in all material respects with
any applicable provisions of the Sarbanes-Oxley Act and the rules and
regulations promulgated thereunder.  Each of the principal executive officer and
the principal financial officer of the Company (or each former principal
executive officer of the Company and each former

 

13

--------------------------------------------------------------------------------



 

principal financial officer of the Company as applicable) has made all
certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act with
respect to all reports, schedules, forms, statements and other documents
required to be filed by it or furnished by it to the Commission.  For purposes
of the preceding sentence, “principal executive officer” and “principal
financial officer” shall have the meanings given to such terms in the
Sarbanes-Oxley Act.

 

(gg)                            Finder’s Fees.  Neither the Company nor any of
the Subsidiaries has incurred any liability for any finder’s fees, brokerage
commissions or similar payments in connection with the transactions herein
contemplated, except as may otherwise exist with respect to Agent pursuant to
this Agreement.

 

(hh)                          Labor Disputes.  No labor disturbance by or
dispute with employees of the Company or any of its Subsidiaries exists or, to
the knowledge of the Company, is threatened which would result in a Material
Adverse Effect.

 

(ii)                                  Investment Company Act.  Neither the
Company nor any of the Subsidiaries is or, after giving effect to the offering
and sale of the Shares, will be an “investment company” or an entity
“controlled” by an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended (the “Investment Company Act”).

 

(jj)                                Operations.  The operations of the Company
and its Subsidiaries are and have been conducted at all times in compliance with
applicable financial record keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions to which the Company or its Subsidiaries are
subject, the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency having jurisdiction over the Company (collectively, the “Money Laundering
Laws”), except as would not result in a Material Adverse Effect; and no action,
suit or proceeding by or before any court or governmental agency, authority or
body or any arbitrator involving the Company or any of its Subsidiaries with
respect to the Money Laundering Laws is pending or, to the knowledge of the
Company, threatened.

 

(kk)                          Off-Balance Sheet Arrangements.  There are no
transactions, arrangements and other relationships between and/or among the
Company, and/or, to the knowledge of the Company, any of its Affiliates and any
unconsolidated entity, including, but not limited to, any structural finance,
special purpose or limited purpose entity (each, an “Off-Balance Sheet
Transaction”) that could reasonably be expected to affect materially the
Company’s liquidity or the availability of or requirements for its capital
resources, including those Off-Balance Sheet Transactions described in the
Commission’s Statement about Management’s Discussion and Analysis of Financial
Conditions and Results of Operations (Release Nos. 33-8056; 34-45321; FR-61),
required to be described in the Prospectus which have not been described as
required.

 

(ll)                                  Underwriter Agreements.  The Company is
not a party to any agreement with an agent or underwriter for any other “at the
market” or continuous equity transaction.

 

(mm)                  ERISA.  To the knowledge of the Company, each material
employee benefit plan, within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), that is
maintained, administered or contributed to by the Company or any

 

14

--------------------------------------------------------------------------------



 

of its Affiliates for employees or former employees of the Company and any of
its Subsidiaries has been maintained in material compliance with its terms and
the requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Internal Revenue Code of 1986, as
amended (the “Code”) (except to the extent where any non-compliance would not
result in material liability to the Company); during the last six year, no
prohibited transaction, within the meaning of Section 406 of ERISA or
Section 4975 of the Code, has occurred which would result in a material
liability to the Company with respect to any such plan excluding transactions
effected pursuant to a statutory or administrative exemption; and for each such
plan that is subject to the funding rules of Section 412 of the Code or
Section 302 of ERISA, no “accumulated funding deficiency” as defined in
Section 412 of the Code has been incurred, whether or not waived, and the fair
market value of the assets of each such plan (excluding for these purposes
accrued but unpaid contributions) exceeds the present value of all benefits
accrued under such plan determined using reasonable actuarial assumptions.

 

(nn)                          Forward-Looking Statements.  No forward-looking
statement (within the meaning of Section 27A of the Securities Act and
Section 21E of the Exchange Act) (a “Forward-Looking Statement”) contained in
the Registration Statement and the Prospectus has been made or reaffirmed
without a reasonable basis or has been disclosed other than in good faith.

 

(oo)                          Agent Purchases.  The Company acknowledges and
agrees that Agent has informed the Company that the Agent may, to the extent
permitted under the Securities Act and the Exchange Act, purchase and sell
Common Shares for its own account while this Agreement is in effect, provided,
that (i) no such purchase or sales shall take place while an Issuance Notice is
in effect (except to the extent the Agent may engage in sales of Shares
purchased or deemed purchased from the Company as a “riskless principal” or in a
similar capacity) and (ii) the Company shall not be deemed to have authorized or
consented to any such purchases or sales by the Agent.

 

(pp)                          Margin Rules.  Neither the issuance, sale and
delivery of the Shares nor the application of the proceeds thereof by the
Company as described in the Registration Statement and the Prospectus will
violate Regulation T, U or X of the Board of Governors of the Federal Reserve
System or any other regulation of such Board of Governors.

 

(qq)                          Insurance.  The Company and each of its
Subsidiaries carry, or are covered by, insurance in such amounts and covering
such risks as the Company and each of its Subsidiaries reasonably believe are
adequate for the conduct of their properties and as is customary for companies
of similar size, engaged in similar businesses in similar industries.

 

(rr)                                No Improper Practices.  (i) Neither the
Company nor the Subsidiaries, nor to the Company’s knowledge, any of their
respective executive officers has, in the past five years, made any unlawful
contributions to any candidate for any political office (or failed fully to
disclose any contribution in violation of law) or made any contribution or other
payment to any official of, or candidate for, any federal, state, municipal, or
foreign office or other person charged with similar public or quasi-public duty
in violation of any law or of the character required to be disclosed in the
Prospectus; (ii) no relationship, direct or indirect, exists between or among
the Company or any Subsidiary or any Affiliate of any of them, on the one hand,
and the directors, officers and stockholders of the Company or any Subsidiary,
on the other hand, that is required by the Securities

 

15

--------------------------------------------------------------------------------



 

Act to be described in the Registration Statement and the Prospectus that is not
so described; (iii) no relationship, direct or indirect, exists between or among
the Company or any Subsidiary or any Affiliate of them, on the one hand, and the
directors, officers, or stockholders of the Company or any Subsidiary, on the
other hand, that is required by the rules of FINRA to be described in the
Registration Statement and the Prospectus that is not so described; (iv) except
as described in the Registration Statement and the Prospectus, there are no
material outstanding loans or advances or material guarantees of indebtedness by
the Company or any Subsidiary to or for the benefit of any of their respective
officers or directors or any of the members of the families of any of them;
(v) the Company has not offered, or caused any placement agent to offer, Common
Shares to any person with the intent to influence unlawfully (A) a customer or
supplier of the Company or any Subsidiary to alter the customer’s or supplier’s
level or type of business with the Company or any Subsidiary or (B) a trade
journalist or publication to write or publish favorable information about the
Company or any Subsidiary or any of their respective products or services; and
(vi) neither the Company nor any Subsidiary nor, to the Company’s knowledge, any
employee or agent of the Company or any Subsidiary has made any payment of funds
of the Company or any Subsidiary or received or retained any funds in violation
of any law, rule or regulation (including, without limitation, the Foreign
Corrupt Practices Act of 1977), which payment, receipt or retention of funds is
of a character required to be disclosed in the Registration Statement or the
Prospectus.

 

(ss)                              Status Under the Securities Act.  The Company
was not and is not an ineligible issuer as defined in Rule 405 under the
Securities Act at the times specified in Rules 164 and 433 under the Securities
Act in connection with the offering of the Shares.

 

(tt)                                No Misstatement or Omission in an Issuer
Free Writing Prospectus. Each Free Writing Prospectus, as of its issue date and
as of each Applicable Time, did not, does not and will not include any
information that conflicted, conflicts or will conflict with the information
contained in the Registration Statement or the Prospectus, including any
incorporated document deemed to be a part thereof that has not been superseded
or modified.  The foregoing sentence does not apply to statements in or
omissions from any Free Writing Prospectus based upon and in conformity with
written information furnished to the Company by the Agent specifically for use
therein.

 

(uu)                          No Conflicts.  Neither the execution of this
Agreement by the Company, nor the issuance, offering or sale of the Shares, nor
the consummation by the Company of any of the transactions contemplated herein,
nor the compliance by the Company with the terms and provisions hereof will
conflict with, or will result in a breach of, any of the terms and provisions
of, or has constituted or will constitute a default under, or has resulted in or
will result in the creation or imposition of any lien, charge or encumbrance
upon any property or assets of the Company pursuant to the terms of any contract
or other agreement to which the Company may be bound or to which any of the
property or assets of the Company is subject, except (i) such conflicts,
breaches or defaults as may have been waived and (ii) such conflicts, breaches
and defaults that would not have a Material Adverse Effect; nor will such action
result (x) in any violation of the provisions of the organizational or governing
documents of the Company, or (y) in any material violation of the provisions of
any statute or any order, rule or regulation applicable to the Company or of any
court or of any federal, state or other regulatory authority or other government
body having jurisdiction over the Company, other than in the case of (y) any
violation that would not reasonably be expected to have a Material Adverse
Effect.

 

16

--------------------------------------------------------------------------------



 

(vv)                          Sanctions.  (i) The Company represents that,
neither the Company nor any of its Subsidiaries (collectively, the “Entity”)
nor, to the Company’s knowledge, any director, officer, employee, agent,
Affiliate or representative of the Entity, is a government, individual, or
entity (in this paragraph (vv), “Person”) that is, or is owned or controlled by
a Person that is:

 

(A)  the subject of any sanctions administered or enforced by the U.S.
Department of Treasury’s Office of Foreign Assets Control, the United Nations
Security Council, the European Union, Her Majesty’s Treasury, or other relevant
sanctions authority (collectively, “Sanctions”), nor

 

(B)  located, organized or resident in a country or territory that is the
subject of Sanctions (including, without limitation, the Crimean region,
Cuba, Iran, North Korea, Sudan and Syria).

 

(ii)  The Entity represents and covenants that it will not, directly or
indirectly, use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
Person:

 

(A)  to fund or facilitate any activities or business of or with any Person or
in any country or territory that, at the time of such funding or facilitation,
is the subject of Sanctions; or

 

(B)  in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

 

(iii)  The Entity represents and covenants that, except as detailed in the
Registration Statement and the Prospectus, for the past 5 years, it has not
knowingly engaged in, is not now knowingly engaging in, and will not engage in,
any dealings or transactions with any Person, or in any country or territory,
that at the time of the dealing or transaction is or was the subject of
Sanctions.

 

(ww)                      Stock Transfer Taxes.  On each Settlement Date, all
stock transfer or other taxes (other than income taxes) which are required to be
paid in connection with the sale and transfer of the Shares to be sold hereunder
will be, or will have been, fully paid or provided for by the Company and all
laws imposing such taxes will be or will have been fully complied with.

 

(xx)                          Compliance with Laws.  The Company and each of its
Subsidiaries are in compliance with all applicable laws, regulations and
statutes (including all environmental laws and regulations) in the jurisdictions
in which it carries on business; the Company has not received a notice of
non-compliance, nor knows of, nor has reasonable grounds to know of, any facts
that could give rise to a notice of non-compliance with any such laws,
regulations and statutes, and is not aware of any pending change or contemplated
change to any applicable law or regulation or governmental position; in each
case that would materially adversely affect the business of the Company or the
business or legal environment under which the Company operates.  Each of the
Company and its Subsidiaries: (A) is and at all times has been in compliance in
all material respects with all statutes, rules, or regulations applicable to the
ownership, testing, development, manufacture, packaging, processing, use,
distribution, marketing, labeling, promotion, sale, offer

 

17

--------------------------------------------------------------------------------



 

for sale, storage, import, export or disposal of any product manufactured or
distributed by the Company or its Subsidiaries (“Applicable Laws”), except as
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect; (B) has not received any FDA Form 483, notice of
adverse finding, warning letter, untitled letter or other correspondence or
notice from the FDA or any other governmental authority alleging or asserting
noncompliance with any Applicable Laws or any licenses, certificates, approvals,
clearances, authorizations, permits and supplements or amendments thereto
required by any such Applicable Laws (“Authorizations”); (C) possesses all
material Authorizations and such Authorizations are valid and in full force and
effect and are not in material violation of any term of any such Authorizations;
(D) has not received notice of any claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from any governmental
authority or third party alleging that any product operation or activity is in
violation of any Applicable Laws or Authorizations and has no knowledge that any
such governmental authority or third party is considering any such claim,
litigation, arbitration, action, suit, investigation or proceeding; (E) has not
received notice that any governmental authority has taken, is taking or intends
to take action to limit, suspend, modify or revoke any Authorizations and has no
knowledge that any such governmental authority is considering such action;
(F) has filed, obtained, maintained or submitted all material reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments as required by any Applicable Laws or Authorizations
and that all such reports, documents, forms, notices, applications, records,
claims, submissions and supplements or amendments were complete and correct on
the date filed (or were corrected or supplemented by a subsequent submission);
and (G) has not, either voluntarily or involuntarily, initiated, conducted, or
issued or caused to be initiated, conducted or issued, any recall, market
withdrawal or replacement, safety alert, post sale warning, “dear healthcare
provider” letter, or other notice or action relating to the alleged lack of
safety or efficacy of any product or any alleged product defect or violation
and, to the Company’s knowledge, no third party has initiated, conducted or
intends to initiate any such notice or action.

 

(yy)                          Statistical and Market-Related Data.  The
statistical, demographic and market-related data included in the Registration
Statement and Prospectus are based on or derived from sources that the Company
believes to be reliable and accurate or represent the Company’s good faith
estimates that are made on the basis of data derived from such sources.

 

(zz)                            Emerging Growth Company Status.  From the time
of the initial filing of the Company’s first registration statement with the
Commission through the date hereof, the Company has been and is an “emerging
growth company,” as defined in Section 2(a) of the Securities Act (an “Emerging
Growth Company”).

 

(aaa)                   Cybersecurity. The Company and its Subsidiaries’
information technology assets and equipment, computers, systems, networks,
hardware, software, websites, applications, and databases (collectively, “IT
Systems”) are adequate for, and operate and perform in all material respects as
required in connection with the operation of the business of the Company and its
Subsidiaries as currently conducted, free and clear of all material bugs,
errors, defects, Trojan horses, time bombs, malware and other corruptants. The
Company and its Subsidiaries have implemented and maintained commercially
reasonable physical, technical and administrative controls, policies,
procedures, and safeguards to maintain and protect their material confidential
information and the integrity, continuous operation, redundancy and security of
all IT Systems and

 

18

--------------------------------------------------------------------------------



 

data, including “Personal Data,” used in connection with their businesses. 
“Personal Data” means (i) a natural person’s name, street address, telephone
number, e-mail address, photograph, social security number or tax identification
number, driver’s license number, passport number, credit card number, bank
information, or customer or account number; (ii) any information which would
qualify as “personally identifying information” under the Federal Trade
Commission Act, as amended; (iii) “personal data” as defined by GDPR (as defined
below); (iv) any information which would qualify as “protected health
information” under the Health Insurance Portability and Accountability Act of
1996, as amended by the Health Information Technology for Economic and Clinical
Health Act (collectively, “HIPAA”); and (v) any other piece of information that
allows the identification of such natural person, or his or her family, or
permits the collection or analysis of any data related to an identified person’s
health or sexual orientation. There have been no breaches, violations, outages
or unauthorized uses of or accesses to same, except for those that have been
remedied without material cost or liability or the duty to notify any other
person, nor any incidents under internal review or investigations relating to
the same. The Company and its Subsidiaries are presently in material compliance
with all applicable laws or statutes and all judgments, orders, rules and
regulations of any court or arbitrator or governmental or regulatory authority,
internal policies and contractual obligations relating to the privacy and
security of IT Systems and Personal Data and to the protection of such IT
Systems and Personal Data from unauthorized use, access, misappropriation or
modification.

 

(bbb)                   Compliance with Data Privacy Laws. The Company and its
Subsidiaries are, and at all prior times were, in material compliance with all
applicable state and federal data privacy and security laws and regulations,
including without limitation HIPAA, and the Company and its Subsidiaries have
taken commercially reasonable actions to prepare to comply with, and since
May 25, 2018, have been and currently are in compliance with, the European Union
General Data Protection Regulation (“GDPR”) (EU 2016/679) (collectively, the
“Privacy Laws”). To ensure compliance with the Privacy Laws, the Company and its
Subsidiaries have in place, comply with, and take appropriate steps reasonably
designed to ensure compliance in all material respects with their policies and
procedures relating to data privacy and security and the collection, storage,
use, disclosure, handling, and analysis of Personal Data (the “Policies”). The
Company and its Subsidiaries have at all times made all disclosures to users or
customers required by applicable laws and regulatory rules or requirements, and
none of such disclosures made or contained in any Policy have, to the knowledge
of the Company, been inaccurate or in violation of any applicable laws and
regulatory rules or requirements in any material respect. The Company further
certifies that neither it nor any Subsidiary: (i) has received notice of any
actual or potential liability under or relating to, or actual or potential
violation of, any of the Privacy Laws, and has no knowledge of any event or
condition that would reasonably be expected to result in any such notice;
(ii) is currently conducting or paying for, in whole or in part, any
investigation, remediation, or other corrective action pursuant to any Privacy
Law; or (iii) is a party to any order, decree, or agreement that imposes any
obligation or liability under any Privacy Law.

 

Any certificate signed by the Chief Executive Officer or Chief Financial Officer
of the Company or any of its Subsidiaries and delivered to the Agent or counsel
for the Agent in connection with an issuance of Shares shall be deemed a
representation and warranty by the Company to the Agent as to the matters
covered thereby on the date of such certificate.

 

19

--------------------------------------------------------------------------------



 

The Company acknowledges that the Agent and, for purposes of the opinions to be
delivered pursuant to Section 4(o) hereof, counsel to the Company and counsel to
the Agent, will rely upon the accuracy and truthfulness of the foregoing
representations and hereby consents to such reliance.

 

Section 3.  ISSUANCE AND SALE OF COMMON SHARES

 

(a)                                 Sale of Securities.  On the basis of the
representations, warranties and agreements herein contained, but subject to the
terms and conditions herein set forth, the Company and the Agent agree that the
Company may from time to time seek to sell Shares through the Agent, acting as
sales agent, or directly to the Agent, acting as principal, as follows, with an
aggregate Sales Price of up to the Maximum Program Amount, based on and in
accordance with Issuance Notices as the Company may deliver, during the Agency
Period.

 

(b)                                 Mechanics of Issuances.

 

(i)  Issuance Notice.  Upon the terms and subject to the conditions set forth
herein, on any Trading Day during the Agency Period on which the conditions set
forth in Section 5(a) and Section 5(b) shall have been satisfied, the Company
may exercise its right to request an issuance of Shares by delivering to the
Agent an Issuance Notice; provided, however, that (A) in no event may the
Company deliver an Issuance Notice to the extent that (I) the sum of (x) the
aggregate Sales Price of the requested Issuance Amount, plus (y) the aggregate
Sales Price of all Shares issued under all previous Issuance Notices effected
pursuant to this Agreement, would exceed the Maximum Program Amount; and
(B) prior to delivery of any Issuance Notice, the period set forth for any
previous Issuance Notice shall have expired or been terminated. An Issuance
Notice shall be considered delivered on the Trading Day that it is received by
e-mail to the persons set forth in Schedule A hereto and confirmed by the
Company by telephone (including a voicemail message to the persons so
identified), with the understanding that, with adequate prior written notice,
the Agent may modify the list of such persons from time to time.

 

(ii)                                  Agent Efforts.  Upon the terms and subject
to the conditions set forth in this Agreement, upon the receipt of an Issuance
Notice, the Agent will use its commercially reasonable efforts consistent with
its normal sales and trading practices to place the Shares with respect to which
the Agent has agreed to act as sales agent, subject to, and in accordance with
the information specified in, the Issuance Notice, unless the sale of the Shares
described therein has been suspended, cancelled or otherwise terminated in
accordance with the terms of this Agreement.  For the avoidance of doubt, the
parties to this Agreement may modify an Issuance Notice at any time provided
they both agree in writing to any such modification.

 

(iii)                               Method of Offer and Sale.  The Shares may be
offered and sold (A) in privately negotiated transactions with the consent of
the Company; (B) as block transactions; or (C) by any other method permitted by
law deemed to be an “at the market offering” as defined in Rule 415(a)(4) under
the Securities Act, including sales made directly on the Principal Market or
sales made into any other existing trading market of the Common Shares.  Nothing
in this Agreement shall be deemed to require either party to agree to the method
of offer and sale specified in the preceding sentence, and (except as specified
in clauses (A) and (B) above) the method of placement of any Shares by the Agent
shall be at the Agent’s discretion.

 

20

--------------------------------------------------------------------------------



 

(iv)                              Confirmation to the Company.  If acting as
sales agent hereunder, the Agent will provide written confirmation to the
Company no later than the opening of the Trading Day next following the Trading
Day on which it has placed Shares hereunder setting forth the number of shares
sold on such Trading Day, the corresponding Sales Price and the Issuance Price
payable to the Company in respect thereof.

 

(v)                                 Settlement.  Each issuance of Shares will be
settled on the applicable Settlement Date for such issuance of Shares and,
subject to the provisions of Section 5, on or before each Settlement Date, the
Company will, or will cause its transfer agent to, electronically transfer the
Shares being sold by crediting the Agent or its designee’s account at The
Depository Trust Company through its Deposit/Withdrawal At Custodian (DWAC)
System, or by such other means of delivery as may be mutually agreed upon by the
parties hereto and, upon receipt of such Shares, which in all cases shall be
freely tradable, transferable, registered shares in good deliverable form, the
Agent will deliver, by wire transfer of immediately available funds, the related
Issuance Price in same day funds delivered to an account designated by the
Company prior to the Settlement Date.  The Company may sell Shares to the Agent
as principal at a price agreed upon at each relevant time Shares are sold
pursuant to this Agreement (each, a “Time of Sale”).

 

(vi)                              Suspension or Termination of Sales. 
Consistent with standard market settlement practices, the Company or the Agent
may, upon notice to the other party hereto in writing or by telephone (confirmed
immediately by verifiable email), suspend any sale of Shares, and the period set
forth in an Issuance Notice shall immediately terminate; provided, however, that
(A) such suspension and termination shall not affect or impair either party’s
obligations with respect to any Shares placed or sold hereunder prior to the
receipt of such notice; (B) if the Company suspends or terminates any sale of
Shares after the Agent confirms such sale to the Company, the Company shall
still be obligated to comply with Section 3(b)(v) with respect to such Shares;
and (C) if the Company defaults in its obligation to deliver Shares on a
Settlement Date, the Company agrees that it will hold the Agent harmless against
any loss, claim, damage or expense (including, without limitation, penalties,
interest and reasonable legal fees and expenses), as incurred, arising out of or
in connection with such default by the Company. The parties hereto acknowledge
and agree that, in performing its obligations under this Agreement, the Agent
may borrow Common Shares from stock lenders in the event that the Company has
not delivered Shares to settle sales as required by subsection (v) above, and
may use the Shares to settle or close out such borrowings.  The Company agrees
that no such notice shall be effective against the Agent unless it is made to
the persons identified in writing by the Agent pursuant to Section 3(b)(i).

 

(vii)                           No Guarantee of Placement, Etc.  The Company
acknowledges and agrees that (A) there can be no assurance that the Agent will
be successful in placing Shares; (B) the Agent will incur no liability or
obligation to the Company or any other Person if it does not sell Shares; and
(C) the Agent shall be under no obligation to purchase Shares on a principal
basis pursuant to this Agreement, except as otherwise specifically agreed by the
Agent and the Company.

 

(viii)                        Material Non-Public Information.  Notwithstanding
any other provision of this Agreement, the Company and the Agent agree that the
Company shall not deliver any Issuance Notice to the Agent, and the Agent shall
not be obligated to place any Shares, during any period in which the Company is
in possession of material non-public information.

 

21

--------------------------------------------------------------------------------



 

(c)                                  Fees.  As compensation for services
rendered, the Company shall pay to the Agent, on the applicable Settlement Date,
the Selling Commission for the applicable Issuance Amount (including with
respect to any suspended or terminated sale pursuant to Section 3(b)(vi)) by the
Agent deducting the Selling Commission from the applicable Issuance Amount.

 

(d)                                 Expenses.  The Company agrees to pay all
costs, fees and expenses incurred in connection with the performance of its
obligations hereunder and in connection with the transactions contemplated
hereby, including without limitation (i) all expenses incident to the issuance
and delivery of the Shares (including all printing and engraving costs);
(ii) all fees and expenses of the registrar and transfer agent of the Shares;
(iii) all necessary issue, transfer and other stamp taxes in connection with the
issuance and sale of the Shares; (iv) all fees and expenses of the Company’s
counsel, independent public or certified public accountants and other advisors;
(v) all costs and expenses incurred in connection with the preparation,
printing, filing, shipping and distribution of the Registration Statement
(including financial statements, exhibits, schedules, consents and certificates
of experts), the Prospectus, any Free Writing Prospectus prepared by or on
behalf of, used by, or referred to by the Company, and all amendments and
supplements thereto, and this Agreement; (vi) all filing fees, attorneys’ fees
and expenses incurred by the Company or the Agent in connection with qualifying
or registering (or obtaining exemptions from the qualification or registration
of) all or any part of the Shares for offer and sale under the state securities
or blue sky laws or the provincial securities laws of Canada; (vii) the
reasonable fees and disbursements of the Agent’s counsel, including the
reasonable fees and expenses of counsel for the Agent in connection with, FINRA
review, if any, and approval of the Agent’s participation in the offering and
distribution of the Shares; (viii) the filing fees incident to FINRA review, if
any and (ix) the fees and expenses associated with listing the Shares on the
Principal Market. The fees and disbursements of Agent’s counsel pursuant to
subsections (vi) and (vii) above shall not exceed (A) $50,000 in connection with
the filing of the Prospectus up to the first Issuance Notice, if any, and (B)
$15,000 in connection with each Triggering Event Date on which the Company is
required to provide a certificate pursuant to Section 4(o).

 

Section 4.  ADDITIONAL COVENANTS

 

The Company covenants and agrees with the Agent as follows, in addition to any
other covenants and agreements made elsewhere in this Agreement:

 

(a)                                 Exchange Act Compliance.  During the Agency
Period, the Company shall (i) file, on a timely basis, with the Commission all
reports and documents required to be filed under Section 13, 14 or 15 of the
Exchange Act in the manner and within the time periods required by the Exchange
Act; and (ii) either (A) include in its quarterly reports on Form 10-Q and its
annual reports on Form 10-K, a summary detailing, for the relevant reporting
period, (1) the number of Shares sold through the Agent pursuant to this
Agreement and (2) the net proceeds received by the Company from such sales or
(B) prepare a prospectus supplement containing, or include in such other filing
permitted by the Securities Act or Exchange Act (each an “Interim Prospectus
Supplement”), such summary information and, at least once a quarter and subject
to this Section 4, file such Interim Prospectus Supplement pursuant to
Rule 424(b) under the Securities Act (and within the time periods required by
Rule 424(b) and Rule 430B under the Securities Act).

 

(b)                                 Securities Act Compliance.  After the date
of this Agreement, the Company shall promptly advise the Agent in writing (i) of
the receipt of any comments of, or requests for additional or supplemental
information from, the Commission; (ii) of the time and date of any filing of any
post-effective amendment to the Registration Statement, any
Rule 462(b) Registration Statement or any amendment or supplement to the
Prospectus, or any Free Writing Prospectus; (iii) of the time and date that any
post-effective amendment to the Registration Statement or any
Rule 462(b) Registration Statement becomes effective; and (iv) of the issuance
by the Commission

 

22

--------------------------------------------------------------------------------



 

of any stop order suspending the effectiveness of the Registration Statement or
any post-effective amendment thereto, any Rule 462(b) Registration Statement or
any amendment or supplement to the Prospectus or of any order preventing or
suspending the use of any Free Writing Prospectus or the Prospectus, or of any
proceedings to remove, suspend or terminate from listing or quotation the Common
Shares from any securities exchange upon which they are listed for trading or
included or designated for quotation, or of the threatening or initiation of any
proceedings for any of such purposes.  If the Commission shall enter any such
stop order at any time, the Company will use its best efforts to obtain the
lifting of such order at the earliest possible moment.  Additionally, the
Company agrees that it shall comply with the provisions of Rule 424(b) and
Rule 433, as applicable, under the Securities Act and will use its reasonable
efforts to confirm that any filings made by the Company under such
Rule 424(b) or Rule 433 were received in a timely manner by the Commission.

 

(c)                                  Amendments and Supplements to the
Prospectus and Other Securities Act Matters.  If any event shall occur or
condition exist as a result of which it is necessary to amend or supplement the
Prospectus so that the Prospectus does not include an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances when the Prospectus is
delivered to a purchaser, not misleading, or if in the opinion of the Agent or
counsel for the Agent it is otherwise necessary to amend or supplement the
Prospectus to comply with applicable law, including the Securities Act, the
Company agrees (subject to Section 4(d) and 4(f)) to promptly prepare, file with
the Commission and furnish at its own expense to the Agent, amendments or
supplements to the Prospectus so that the statements in the Prospectus as so
amended or supplemented will not include an untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances when the Prospectus is delivered to a
purchaser, be misleading or so that the Prospectus, as amended or supplemented,
will comply with applicable law including the Securities Act.  Neither the
Agent’s consent to, or delivery of, any such amendment or supplement shall
constitute a waiver of any of the Company’s obligations under Sections 4(d) and
4(f).

 

(d)                                 Agent’s Review of Proposed Amendments and
Supplements.  Prior to amending or supplementing the Registration Statement
(including any registration statement filed under Rule 462(b) under the
Securities Act) or the Prospectus (excluding any amendment or supplement through
incorporation of any report filed under the Exchange Act), the Company shall
furnish to the Agent for review, a reasonable amount of time prior to the
proposed time of filing or use thereof, a copy of each such proposed amendment
or supplement, and the Company shall not file or use any such proposed amendment
or supplement without the Agent’s prior consent, and to file with the Commission
within the applicable period specified in Rule 424(b) under the Securities Act
any prospectus required to be filed pursuant to such Rule.

 

(e)                                  Use of Free Writing Prospectus. Neither the
Company nor the Agent has prepared, used, referred to or distributed, or will
prepare, use, refer to or distribute, without the other party’s prior written
consent, any “written communication” that constitutes a “free writing
prospectus” as such terms are defined in Rule 405 under the Securities Act with
respect to the offering contemplated by this Agreement (any such free writing
prospectus being referred to herein as a “Free Writing Prospectus”).

 

23

--------------------------------------------------------------------------------



 

(f)                                   Free Writing Prospectuses.  The Company
shall furnish to the Agent for review, a reasonable amount of time prior to the
proposed time of filing or use thereof, a copy of each proposed free writing
prospectus or any amendment or supplement thereto to be prepared by or on behalf
of, used by, or referred to by the Company and the Company shall not file, use
or refer to any proposed free writing prospectus or any amendment or supplement
thereto without the Agent’s consent.  The Company shall furnish to the Agent,
without charge, as many copies of any free writing prospectus prepared by or on
behalf of, or used by the Company, as the Agent may reasonably request.  If at
any time when a prospectus is required by the Securities Act (including, without
limitation, pursuant to Rule 173(d)) to be delivered in connection with sales of
the Shares (but in any event if at any time through and including the date of
this Agreement) there occurred or occurs an event or development as a result of
which any free writing prospectus prepared by or on behalf of, used by, or
referred to by the Company conflicted or would conflict with the information
contained in the Registration Statement or included or would include an untrue
statement of a material fact or omitted or would omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances prevailing at that subsequent time, not misleading, the Company
shall promptly amend or supplement such free writing prospectus to eliminate or
correct such conflict or so that the statements in such free writing prospectus
as so amended or supplemented will not include an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances prevailing at such subsequent time,
not misleading, as the case may be; provided, however, that prior to amending or
supplementing any such free writing prospectus, the Company shall furnish to the
Agent for review, a reasonable amount of time prior to the proposed time of
filing or use thereof, a copy of such proposed amended or supplemented free
writing prospectus and the Company shall not file, use or refer to any such
amended or supplemented free writing prospectus without the Agent’s consent.

 

(g)                                  Filing of Agent Free Writing Prospectuses. 
The Company shall not take any action that would result in the Agent or the
Company being required to file with the Commission pursuant to Rule 433(d) under
the Securities Act a free writing prospectus prepared by or on behalf of the
Agent that the Agent otherwise would not have been required to file thereunder.

 

(h)                                 Copies of Registration Statement and
Prospectus.  After the date of this Agreement through the last time that a
prospectus is required by the Securities Act (including, without limitation,
pursuant to Rule 173(d)) to be delivered in connection with sales of the Shares,
the Company agrees to furnish the Agent with copies (which may be electronic
copies) of the Registration Statement and each amendment thereto, and with
copies of the Prospectus and each amendment or supplement thereto in the form in
which it is filed with the Commission pursuant to the Securities Act or
Rule 424(b) under the Securities Act, both in such quantities as the Agent may
reasonably request from time to time; and, if the delivery of a prospectus is
required under the Securities Act or under the blue sky or securities laws of
any jurisdiction at any time on or prior to the applicable Settlement Date for
any period set forth in an Issuance Notice in connection with the offering or
sale of the Shares and if at such time any event has occurred as a result of
which the Prospectus as then amended or supplemented would include an untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made when such Prospectus is delivered, not misleading, or, if
for any other reason it is necessary during such same period to amend or
supplement the Prospectus or to file under the Exchange Act any document
incorporated by

 

24

--------------------------------------------------------------------------------



 

reference in the Prospectus in order to comply with the Securities Act or the
Exchange Act, to notify the Agent and to request that the Agent suspend offers
to sell Shares (and, if so notified, the Agent shall cease such offers as soon
as practicable); and if the Company decides to amend or supplement the
Registration Statement or the Prospectus as then amended or supplemented, to
advise the Agent promptly by telephone (with confirmation in writing) and to
prepare and cause to be filed promptly with the Commission an amendment or
supplement to the Registration Statement or the Prospectus as then amended or
supplemented that will correct such statement or omission or effect such
compliance; provided, however, that if during such same period the Agent is
required to deliver a prospectus in respect of transactions in the Shares, the
Company shall promptly prepare and file with the Commission such an amendment or
supplement.

 

(i)                                     Blue Sky Compliance.  The Company shall
cooperate with the Agent and counsel for the Agent to qualify or register the
Shares for sale under (or obtain exemptions from the application of) the state
securities or blue sky laws or Canadian provincial securities laws of those
jurisdictions designated by the Agent, shall comply with such laws and shall
continue such qualifications, registrations and exemptions in effect so long as
required for the distribution of the Shares.  The Company shall not be required
to qualify as a foreign corporation or to take any action that would subject it
to general service of process in any such jurisdiction where it is not presently
qualified or where it would be subject to taxation as a foreign corporation. 
The Company will advise the Agent promptly of the suspension of the
qualification or registration of (or any such exemption relating to) the Shares
for offering, sale or trading in any jurisdiction or any initiation or threat of
any proceeding for any such purpose, and in the event of the issuance of any
order suspending such qualification, registration or exemption, the Company
shall use its best efforts to obtain the withdrawal thereof at the earliest
possible moment.

 

(j)                                    Earnings Statement.  As soon as
practicable, the Company will make generally available to its security holders
and to the Agent an earnings statement (which need not be audited) covering a
period of at least twelve months beginning with the first fiscal quarter of the
Company occurring after the date of this Agreement which shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 under the
Securities Act.

 

(k)                                 Listing; Reservation of Shares.  (a)  The
Company will maintain the listing of the Shares on the Principal Market; and
(b) the Company will reserve and keep available at all times, free of preemptive
rights, Shares for the purpose of enabling the Company to satisfy its
obligations under this Agreement.

 

(l)                                     Transfer Agent.  The Company shall
engage and maintain, at its expense, a registrar and transfer agent for the
Shares.

 

(m)                             Due Diligence.  During the term of this
Agreement, the Company will reasonably cooperate with any reasonable due
diligence review conducted by the Agent in connection with the transactions
contemplated hereby, including, without limitation, providing information and
making available documents and senior corporate officers, during normal business
hours and at the Company’s principal offices, as the Agent may reasonably
request from time to time.

 

(n)                                 Representations and Warranties.  The Company
acknowledges that each delivery of an Issuance Notice and each delivery of
Shares on a Settlement Date shall be deemed to be (i)

 

25

--------------------------------------------------------------------------------



 

an affirmation to the Agent that the representations and warranties of the
Company contained in or made pursuant to this Agreement are true and correct as
of the date of such Issuance Notice or of such Settlement Date, as the case may
be, as though made at and as of each such date, except as may be disclosed in
the Prospectus (including any documents incorporated by reference therein and
any supplements thereto); and (ii) an undertaking that the Company will advise
the Agent if any of such representations and warranties will not be true and
correct as of the Settlement Date for the Shares relating to such Issuance
Notice, as though made at and as of each such date (except that such
representations and warranties shall be deemed to relate to the Registration
Statement and the Prospectus as amended and supplemented relating to such
Shares).

 

(o)                                 Deliverables at Triggering Event Dates;
Certificates. The Company agrees that on or prior to the date of the first
Issuance Notice and, during the term of this Agreement after the date of the
first Issuance Notice, upon:

 

(A)                               the filing of the Prospectus or the amendment
or supplement of any Registration Statement or Prospectus (other than a
prospectus supplement relating solely to an offering of securities other than
the Shares or a prospectus filed pursuant to Section 4(a)(ii)(B)), by means of a
post-effective amendment, sticker or supplement, but not by means of
incorporation of documents by reference into the Registration Statement or
Prospectus;

 

(B)                               the filing with the Commission of an annual
report on Form 10-K or a quarterly report on Form 10-Q (including any
Form 10-K/A or Form 10-Q/A containing amended financial information or a
material amendment to the previously filed annual report on Form 10-K or
quarterly report on Form 10-Q), in each case, of the Company; or

 

(C)                               the filing with the Commission of a current
report on Form 8-K of the Company containing amended financial information
(other than information “furnished” pursuant to Item 2.02 or 7.01 of Form 8-K or
to provide disclosure pursuant to Item 8.01 of Form 8-K relating to
reclassification of certain properties as discontinued operations in accordance
with Statement of Financial Accounting Standards No. 144) that is material to
the offering of securities of the Company in the Agent’s reasonable discretion;

 

(any such event, a “Triggering Event Date”), the Company shall furnish the Agent
(but in the case of clause (C) above only if the Agent reasonably determines
that the information contained in such current report on Form 8-K of the Company
is material) with a certificate as of the Triggering Event Date, in the form and
substance satisfactory to the Agent and its counsel, substantially similar to
the form previously provided to the Agent and its counsel, modified, as
necessary, to relate to the Registration Statement and the Prospectus as amended
or supplemented, (A) confirming that the representations and warranties of the
Company contained in this Agreement are true and correct, (B) that the Company
has performed all of its obligations hereunder to be performed on or prior to
the date of such certificate and as to the matters set forth in
Section 5(a)(iii) hereof, and (C) containing any other certification that the
Agent shall reasonably request. The requirement to provide a certificate under
this Section 4(o) shall be waived for any Triggering Event Date occurring at a
time when no Issuance Notice is pending or a suspension is in effect, which
waiver shall continue until the earlier to occur of the date the Company
delivers instructions for the sale of Shares hereunder (which for such calendar
quarter shall be considered a Triggering Event Date) and the next occurring
Triggering Event Date.

 

26

--------------------------------------------------------------------------------



 

Notwithstanding the foregoing, if the Company subsequently decides to sell
Shares following a Triggering Event Date when a suspension was in effect and did
not provide the Agent with a certificate under this Section 4(o), then before
the Company delivers the instructions for the sale of Shares or the Agent sells
any Shares pursuant to such instructions, the Company shall provide the Agent
with a certificate in conformity with this Section 4(o) dated as of the date
that the instructions for the sale of Shares are issued.

 

(p)                                 Legal Opinions.

 

(i)                                     Opinion of Counsel for Company. On or
prior to the date of the first Issuance Notice and on each Triggering Event Date
set forth in Section 4(o)(B) with respect to which the Company is obligated to
deliver a certificate pursuant to Section 4(o) for which no waiver is applicable
and excluding the date of this Agreement, a negative assurances letter and the
written legal opinion of Cooley LLP, counsel to the Company, each dated the date
of delivery, each in form and substance reasonably satisfactory to Agent and its
counsel, substantially similar to the form previously provided to the Agent and
its counsel, modified, as necessary, to relate to the Registration Statement and
the Prospectus as then amended or supplemented; provided, however, the Company
shall be required to furnish no more than one opinion hereunder per calendar
year and no more than one negative assurances letter hereunder per Annual Report
on Form 10-K or Quarterly Report on Form 10-Q filed by the Company.

 

(ii)                                  Opinion of Counsel for Agent. On or prior
to the date of the first Issuance Notice and on each Triggering Event Date with
respect to which the Company is obligated to deliver a certificate pursuant to
Section 4(o) for which no waiver is applicable and excluding the date of this
Agreement, a negative assurances letter of Latham & Watkins LLP, counsel to the
Agent, dated the date of delivery, in form and substance reasonably satisfactory
to Agent, substantially similar to the form previously provided to the Agent,
modified, as necessary, to relate to the Registration Statement and the
Prospectus as then amended or supplemented; provided, however, the Agent’s
counsel shall be required to furnish no more than one negative assurances letter
hereunder per calendar quarter.

 

(q)                                 Comfort Letter. On or prior to the date of
the first Issuance Notice and on each Triggering Event Date with respect to
which the Company is obligated to deliver a certificate pursuant to
Section 4(o) for which no waiver is applicable and excluding the date of this
Agreement, the Company shall cause PricewaterhouseCoopers LLP, the independent
registered public accounting firm who has audited the financial statements
included or incorporated by reference in the Registration Statement, to furnish
the Agent a comfort letter, dated the date of delivery, in form and substance
reasonably satisfactory to the Agent and its counsel, substantially similar to
the form previously provided to the Agent and its counsel; provided, however,
that any such comfort letter will only be required on the Triggering Event Date
specified to the extent that it contains financial statements filed with the
Commission under the Exchange Act and incorporated or deemed to be incorporated
by reference into a Prospectus.  If requested by the Agent, the Company shall
also cause a comfort letter to be furnished to the Agent within ten (10) Trading
Days of the date of occurrence of any material transaction or event requiring
the filing of a current report on Form 8-K containing material amended financial
information of the Company, including the restatement of the Company’s financial
statements. The Company shall be required to furnish no more than one comfort
letter hereunder per calendar quarter.

 

27

--------------------------------------------------------------------------------



 

(r)                                    Secretary’s Certificate. On or prior to
the date of the first Issuance Notice and on each Triggering Event Date, the
Company shall furnish the Agent a certificate executed by the Secretary of the
Company, signing in such capacity, dated the date of delivery (i) certifying
that attached thereto are true and complete copies of the resolutions duly
adopted by the Board of Directors of the Company authorizing the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby (including, without limitation, the issuance of the Shares pursuant to
this Agreement), which authorization shall be in full force and effect on and as
of the date of such certificate, (ii) certifying and attesting to the office,
incumbency, due authority and specimen signatures of each Person who executed
this Agreement for or on behalf of the Company, and (iii) containing any other
certification that the Agent shall reasonably request.

 

(s)                                   Agent’s Own Account; Clients’ Account. 
The Company consents to the Agent trading, in compliance with applicable law, in
the Common Shares for the Agent’s own account and for the account of its clients
at the same time as sales of the Shares occur pursuant to this Agreement.

 

(t)                                    Investment Limitation.  The Company shall
not invest, or otherwise use the proceeds received by the Company from its sale
of the Shares in such a manner as would require the Company or any of its
Subsidiaries to register as an investment company under the Investment Company
Act.

 

(u)                                 Market Activities.  The Company will not
take, directly or indirectly, any action designed to or that might be reasonably
expected to cause or result in stabilization or manipulation of the price of the
Shares or any other reference security, whether to facilitate the sale or resale
of the Shares or otherwise, and the Company will, and shall cause each of its
Affiliates to, comply with all applicable provisions of Regulation M.  If the
limitations of Rule 102 of Regulation M (“Rule 102”) do not apply with respect
to the Shares or any other reference security pursuant to any exception set
forth in Section (d) of Rule 102, then promptly upon notice from the Agent (or,
if later, at the time stated in the notice), the Company will, and shall cause
each of its Affiliates to, comply with Rule 102 as though such exception were
not available but the other provisions of Rule 102 (as interpreted by the
Commission) did apply. The Company shall promptly notify the Agent if it no
longer meets the requirements set forth in Section (d) of Rule 102.

 

(v)                                 Notice of Other Sale.  Without the written
consent of the Agent, the Company will not, directly or indirectly, (i) offer to
sell, sell, contract to sell, grant any option to sell or otherwise dispose of
any Common Shares or securities convertible into or exchangeable for Common
Shares (other than Shares hereunder), warrants or any rights to purchase or
acquire Common Shares, during the period beginning on the third Trading Day
immediately prior to the date on which any Issuance Notice is delivered to the
Agent hereunder and ending on the third Trading Day immediately following the
Settlement Date with respect to Shares sold pursuant to such Issuance Notice and
(ii) in any other “at the market” or continuous equity transaction offer to
sell, sell, contract to sell, grant any option to sell or otherwise dispose of
any Common Shares (other than the Shares offered pursuant to this Agreement) or
securities convertible into or exchangeable for Common Shares, warrants or any
rights to purchase or acquire, Common Shares prior to the later of the
termination of this Agreement and the sixtieth (60th) day immediately following
the final Settlement Date with respect to Shares sold pursuant to such Issuance
Notice; provided, however, that such restriction will not be required in
connection with the Company’s (i) issuance or sale of

 

28

--------------------------------------------------------------------------------



 

Common Shares, options to purchase Common Shares or Common Shares issuable upon
the exercise of options or other equity awards pursuant to any employee or
director share option, incentive or benefit plan, share purchase or ownership
plan, long-term incentive plan, dividend reinvestment plan, inducement award
under Nasdaq rules or other compensation plan of the Company or its
Subsidiaries, as in effect on the date of this Agreement, (ii) issuance or sale
of Common Shares issuable upon exchange, conversion or redemption of securities
or the exercise or vesting of warrants, options or other equity awards
outstanding at the date of this Agreement and (iii) modification of any
outstanding options, warrants of any rights to purchase or acquire Common
Shares.

 

Section 5.  CONDITIONS TO DELIVERY OF ISSUANCE NOTICES AND TO SETTLEMENT

 

(a)                                 Conditions Precedent to the Right of the
Company to Deliver an Issuance Notice and the Obligation of the Agent to Sell
Shares.  The right of the Company to deliver an Issuance Notice hereunder is
subject to the satisfaction, on the date of delivery of such Issuance Notice,
and the obligation of the Agent to use its commercially reasonable efforts to
place Shares during the applicable period set forth in the Issuance Notice is
subject to the satisfaction, on each Trading Day during the applicable period
set forth in the Issuance, of each of the following conditions:

 

(i)                                     Accuracy of the Company’s
Representations and Warranties; Performance by the Company.  The Company shall
have delivered the certificate required to be delivered pursuant to
Section 4(o) on or before the date on which delivery of such certificate is
required pursuant to Section 4(o). The Company shall have performed, satisfied
and complied with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to such date, including, but not limited to, the covenants contained in
Section 4(p), Section 4(q) and Section 4(r).

 

(ii)                                  No Injunction.  No statute, rule,
regulation, executive order, decree, ruling or injunction shall have been
enacted, entered, promulgated or endorsed by any court or governmental authority
of competent jurisdiction or any self-regulatory organization having authority
over the matters contemplated hereby that prohibits or directly and materially
adversely affects any of the transactions contemplated by this Agreement, and no
proceeding shall have been commenced that may have the effect of prohibiting or
materially adversely affecting any of the transactions contemplated by this
Agreement.

 

(iii)                               Material Adverse Effects. Except as
disclosed in the Prospectus and the Time of Sale Information, (a) in the
judgment of the Agent there shall not have occurred any Material Adverse Effect;
and (b) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any securities of the Company or any of its subsidiaries by
any “nationally recognized statistical rating organization” as such term is
defined for purposes of Section 3(a)(62) of the Exchange Act.

 

29

--------------------------------------------------------------------------------



 

(iv)                              No Suspension of Trading in or Delisting of
Common Shares; Other Events.  The trading of the Common Shares (including
without limitation the Shares) shall not have been suspended by the Commission,
the Principal Market or FINRA and the Common Shares (including without
limitation the Shares) shall have been approved for listing or quotation on and
shall not have been delisted from the Nasdaq Stock Market, the New York Stock
Exchange or any of their constituent markets.  There shall not have occurred
(and be continuing in the case of occurrences under clauses (i) and (ii) below)
any of the following:  (i) trading or quotation in any of the Company’s
securities shall have been suspended or limited by the Commission or by the
Principal Market or trading in securities generally on either the Principal
Market shall have been suspended or limited, or minimum or maximum prices shall
have been generally established on any of such stock exchanges by the Commission
or the FINRA; (ii) a general banking moratorium shall have been declared by any
of federal or New York, authorities; or (iii) there shall have occurred any
outbreak or escalation of national or international hostilities or any crisis or
calamity, or any change in the United States or international financial markets,
or any substantial change or development involving a prospective substantial
change in United States’ or international political, financial or economic
conditions, as in the judgment of the Agent is material and adverse and makes it
impracticable to market the Shares in the manner and on the terms described in
the Prospectus or to enforce contracts for the sale of securities.

 

(b)                                 Documents Required to be Delivered on each
Issuance Notice Date.  The Agent’s obligation to use its commercially reasonable
efforts to place Shares hereunder shall additionally be conditioned upon the
delivery to the Agent on or before the Issuance Notice Date of a certificate in
form and substance reasonably satisfactory to the Agent, executed by the Chief
Executive Officer, President or Chief Financial Officer of the Company, to the
effect that all conditions to the delivery of such Issuance Notice shall have
been satisfied as at the date of such certificate (which certificate shall not
be required if the foregoing representations shall be set forth in the Issuance
Notice).

 

(c)                                  No Misstatement or Material Omission. Agent
shall not have advised the Company that the Registration Statement, the
Prospectus or the Times of Sales Information, or any amendment or supplement
thereto, contains an untrue statement of fact that in the Agent’s reasonable
opinion is material, or omits to state a fact that in the Agent’s reasonable
opinion is material and is required to be stated therein or is necessary to make
the statements therein not misleading.

 

Section 6.  INDEMNIFICATION AND CONTRIBUTION

 

(a)                                 Indemnification of the Agent.  The Company
agrees to indemnify and hold harmless the Agent, its officers and employees, and
each person, if any, who controls the Agent within the meaning of the Securities
Act or the Exchange Act against any loss, claim, damage, liability or expense,
as incurred, to which the Agent or such officer, employee or controlling person
may become subject, under the Securities Act, the Exchange Act, other federal or
state statutory law or regulation, or the laws or regulations of foreign
jurisdictions where Shares have been offered or sold or at common law or
otherwise (including in settlement of any litigation), insofar as such

 

30

--------------------------------------------------------------------------------



 

loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon: (i) any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement, or any amendment thereto, including any information deemed to be a
part thereof pursuant to Rule 430B under the Securities Act, or the omission or
alleged omission therefrom of a material fact required to be stated therein or
necessary to make the statements therein not misleading; (ii) any untrue
statement or alleged untrue statement of a material fact contained in any Free
Writing Prospectus that the Company has used, referred to or filed, or is
required to file, pursuant to Rule 433(d) of the Securities Act or the
Prospectus (or any amendment or supplement thereto), or the omission or alleged
omission therefrom of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; or (iii) any act or failure to act or any alleged act or failure to
act by the Agent in connection with, or relating in any manner to, the Common
Shares or the offering contemplated hereby, and which is included as part of or
referred to in any loss, claim, damage, liability or action arising out of or
based upon any matter covered by clause (i) or (ii) above, provided that the
Company shall not be liable under this clause (iii) to the extent that a court
of competent jurisdiction shall have determined by a final judgment that such
loss, claim, damage, liability or action resulted directly from any such acts or
failures to act undertaken or omitted to be taken by the Agent through its bad
faith or willful misconduct, and to reimburse the Agent and each such officer,
employee and controlling person for any and all expenses (including the fees and
disbursements of counsel chosen by the Agent) as such expenses are reasonably
incurred by the Agent or such officer, employee or controlling person in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action; provided, however, that
the foregoing indemnity agreement shall not apply to any loss, claim, damage,
liability or expense to the extent, but only to the extent, arising out of or
based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in reliance upon and in conformity with written
information furnished to the Company by the Agent expressly for use in the
Registration Statement, any such Free Writing Prospectus or the Prospectus (or
any amendment or supplement thereto), it being understood and agreed that the
only such information furnished by the Agent to the Company consists of the
information set forth in the first sentence of the ninth paragraph under the
caption “Plan of Distribution” in the prospectus.  The indemnity agreement set
forth in this Section 6(a) shall be in addition to any liabilities that the
Company may otherwise have.

 

(b)                                 Notifications and Other Indemnification
Procedures.  Promptly after receipt by an indemnified party under this Section 6
of notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against an indemnifying party under this
Section 6, notify the indemnifying party in writing of the commencement thereof,
but the omission to so notify the indemnifying party will not relieve it from
any liability which it may have to any indemnified party for contribution or
otherwise than under the indemnity agreement contained in this Section 6 or to
the extent it is not prejudiced as a proximate result of such failure.  In case
any such action is brought against any indemnified party and such indemnified
party seeks or intends to seek indemnity from an indemnifying party, the
indemnifying party will be entitled to participate in, and, to the extent that
it shall elect, jointly with all other indemnifying parties similarly notified,
by written notice delivered to the indemnified party promptly after receiving
the aforesaid notice from such indemnified party, to assume the defense thereof
with counsel reasonably satisfactory to such indemnified party; provided,
however, if the defendants in any such action include both the indemnified party
and the indemnifying party and the indemnified party

 

31

--------------------------------------------------------------------------------



 

shall have reasonably concluded that a conflict may arise between the positions
of the indemnifying party and the indemnified party in conducting the defense of
any such action or that there may be legal defenses available to it and/or other
indemnified parties which are different from or additional to those available to
the indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assume such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party or
parties.  Upon receipt of notice from the indemnifying party to such indemnified
party of such indemnifying party’s election so to assume the defense of such
action and approval by the indemnified party of counsel, the indemnifying party
will not be liable to such indemnified party under this Section 6 for any legal
or other expenses subsequently incurred by such indemnified party in connection
with the defense thereof unless (i) the indemnified party shall have employed
separate counsel in accordance with the proviso to the preceding sentence (it
being understood, however, that the indemnifying party shall not be liable for
the fees and expenses of more than one separate counsel (together with local
counsel), representing the indemnified parties who are parties to such action),
which counsel (together with any local counsel) for the indemnified parties
shall be selected by the Agent (in the case of counsel for the indemnified
parties referred to in Section 6(a) above), (ii) the indemnifying party shall
not have employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of commencement of the
action or (iii) the indemnifying party has authorized in writing the employment
of counsel for the indemnified party at the expense of the indemnifying party,
in each of which cases the fees and expenses of counsel shall be at the expense
of the indemnifying party and shall be paid as they are incurred.

 

(c)                                  Settlements.  The indemnifying party under
this Section 6 shall not be liable for any settlement of any proceeding effected
without its written consent, but if settled with such consent or if there be a
final judgment for the plaintiff, the indemnifying party agrees to indemnify the
indemnified party against any loss, claim, damage, liability or expense by
reason of such settlement or judgment.  Notwithstanding the foregoing sentence,
if at any time an indemnified party shall have requested an indemnifying party
to reimburse the indemnified party for fees and expenses of counsel as
contemplated by Section 6(b) hereof, the indemnifying party agrees that it shall
be liable for any settlement of any proceeding effected without its written
consent if (i) such settlement is entered into more than 30 days after receipt
by such indemnifying party of the aforesaid request; and (ii) such indemnifying
party shall not have reimbursed the indemnified party in accordance with such
request prior to the date of such settlement.  No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such action, suit or
proceeding.

 

(d)                                 Contribution.  If the indemnification
provided for in this Section 6 is for any reason held to be unavailable to or
otherwise insufficient to hold harmless an indemnified party in respect of any
losses, claims, damages, liabilities or expenses referred to therein, then each
indemnifying party shall contribute to the aggregate amount paid or payable by
such indemnified party, as incurred, as a result of any losses, claims, damages,
liabilities or expenses referred to therein (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company, on the

 

32

--------------------------------------------------------------------------------



 

one hand, and the Agent, on the other hand, from the offering of the Shares
pursuant to this Agreement; or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in
clause (i) above but also the relative fault of the Company, on the one hand,
and the Agent, on the other hand, in connection with the statements or omissions
which resulted in such losses, claims, damages, liabilities or expenses, as well
as any other relevant equitable considerations.  The relative benefits received
by the Company, on the one hand, and the Agent, on the other hand, in connection
with the offering of the Shares pursuant to this Agreement shall be deemed to be
in the same respective proportions as the total gross proceeds from the offering
of the Shares (before deducting expenses) received by the Company bear to the
total commissions received by the Agent.  The relative fault of the Company, on
the one hand, and the Agent, on the other hand, shall be determined by reference
to, among other things, whether any such untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Company, on the one hand, or the Agent, on the
other hand, and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.

 

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 6(b), any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim.  The provisions set forth in Section 6(b) with
respect to notice of commencement of any action shall apply if a claim for
contribution is to be made under this Section 6(d); provided, however, that no
additional notice shall be required with respect to any action for which notice
has been given under Section 6(b) for purposes of indemnification.

 

The Company and the Agent agree that it would not be just and equitable if
contribution pursuant to this Section 6(d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in this Section 6(d).

 

Notwithstanding the provisions of this Section 6(d), the Agent shall not be
required to contribute any amount in excess of the agent fees received by the
Agent in connection with the offering contemplated hereby.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.  For purposes of this Section 6(d),
each officer and employee of the Agent and each person, if any, who controls the
Agent within the meaning of the Securities Act or the Exchange Act shall have
the same rights to contribution as the Agent, and each director of the Company,
each officer of the Company who signed the Registration Statement, and each
person, if any, who controls the Company with the meaning of the Securities Act
and the Exchange Act shall have the same rights to contribution as the Company.

 

Section 7.  TERMINATION & SURVIVAL

 

(a)                                 Term.  Subject to the provisions of this
Section 7, the term of this Agreement shall continue from the date of this
Agreement until the end of the Agency Period, unless earlier terminated by the
parties to this Agreement pursuant to this Section 7.

 

33

--------------------------------------------------------------------------------



 

(b)                                 Termination; Survival Following Termination.

 

(i)             Either party may terminate this Agreement prior to the end of
the Agency Period, by giving written notice as required by this Agreement, upon
10 Trading Days’ notice to the other party; provided that, (A) if the Company
terminates this Agreement after the Agent confirms to the Company any sale of
Shares, the Company shall remain obligated to comply with Section 3(b)(v) with
respect to such Shares and (B) Section 2, Section 6, Section 7 and Section 8
shall survive termination of this Agreement.  If termination shall occur prior
to the Settlement Date for any sale of Shares, such sale shall nevertheless
settle in accordance with the terms of this Agreement.

 

(ii)          In addition to the survival provision of Section 7(b)(i), the
respective indemnities, agreements, representations, warranties and other
statements of the Company, of its officers and of the Agent set forth in or made
pursuant to this Agreement will remain in full force and effect, regardless of
any investigation made by or on behalf of the Agent or the Company or any of its
or their partners, officers or directors or any controlling person, as the case
may be, and, anything herein to the contrary notwithstanding, will survive
delivery of and payment for the Shares sold hereunder and any termination of
this Agreement.

 

Section 8.  MISCELLANEOUS

 

(a)                                 Press Releases and Disclosure.  The Company
may issue a press release describing the material terms of the transactions
contemplated hereby as soon as practicable following the date of this Agreement,
and may file with the Commission a Current Report on Form 8-K, with this
Agreement attached as an exhibit thereto, describing the material terms of the
transactions contemplated hereby, and the Company shall consult with the Agent
prior to making such disclosures, and the parties hereto shall use all
commercially reasonable efforts, acting in good faith, to agree upon a text for
such disclosures that is reasonably satisfactory to all parties hereto. No party
hereto shall issue thereafter any press release or like voluntary public
statement related to this Agreement or any of the transactions contemplated
hereby without the prior written approval of the other party hereto, except as
may be necessary or appropriate in the reasonable opinion of the party seeking
to make disclosure to comply with the requirements of applicable law or stock
exchange rules. If any such press release or like voluntary public statement is
so proposed, the party making such disclosure shall consult with the other party
prior to making such disclosure, and the parties shall use all commercially
reasonable efforts, acting in good faith, to agree upon a text for such
disclosure that is reasonably satisfactory to all parties hereto.

 

(b)                                 No Advisory or Fiduciary Relationship.  The
Company acknowledges and agrees that (i) the transactions contemplated by this
Agreement, including the determination of any fees, are arm’s-length commercial
transactions between the Company and the Agent, (ii) when acting as a principal
under this Agreement, the Agent is and has been acting solely as a principal and
is not the agent or fiduciary of the Company, or its stockholders, creditors,
employees or any other party, (iii) the Agent has not assumed nor will assume an
advisory or fiduciary responsibility in favor of the Company with respect to the
transactions contemplated hereby or the process leading thereto (irrespective of
whether the Agent has advised or is currently advising the Company on

 

34

--------------------------------------------------------------------------------



 

other matters) and the Agent does not have any obligation to the Company with
respect to the transactions contemplated hereby except the obligations expressly
set forth in this Agreement, (iv) the Agent and its respective affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Company, and (v) the Agent has not provided any legal, accounting,
regulatory or tax advice with respect to the transactions contemplated hereby
and the Company has consulted its own legal, accounting, regulatory and tax
advisors to the extent it deemed appropriate.

 

(c)                                  Research Analyst Independence.  The Company
acknowledges that the Agent’s research analysts and research departments are
required to and should be independent from their respective investment banking
divisions and are subject to certain regulations and internal policies, and as
such the Agent’s research analysts may hold views and make statements or
investment recommendations and/or publish research reports with respect to the
Company or the offering that differ from the views of their respective
investment banking divisions.  The Company understands that the Agent is a full
service securities firm and as such from time to time, subject to applicable
securities laws, may effect transactions for its own account or the account of
its customers and hold long or short positions in debt or equity securities of
the companies that may be the subject of the transactions contemplated by this
Agreement.

 

(d)                                 Notices.  All communications hereunder shall
be in writing and shall be mailed, hand delivered or telecopied and confirmed to
the parties hereto as follows:

 

If to the Agent:

 

Jefferies LLC
520 Madison Avenue
New York, NY 10022
Facsimile:  (646) 619-4437
Attention:  General Counsel

 

with a copy (which shall not constitute notice) to:

 

Latham & Watkins LLP

12670 High Bluff Drive

San Diego, CA 92130

Facsimile: (858) 523-5450

Attention: Michael E. Sullivan, Esq.

 

If to the Company:

 

Protagonist Therapeutics, Inc.

7707 Gateway Boulevard, Suite 140

Newark, CA 94560

Facsimile:  (649) 649-7377

Attention: Dinesh Patel and Donald Kalkofen

 

35

--------------------------------------------------------------------------------



 

with a copy (which shall not constitute notice) to:

 

Cooley LLP

3175 Hanover Street

Palo Alto, CA 94304

Facsimile: (650) 849-7400

Attention: Michael E. Tenta

 

Any party hereto may change the address for receipt of communications by giving
written notice to the others in accordance with this Section 8(d).

 

(e)                                  Successors.  This Agreement will inure to
the benefit of and be binding upon the parties hereto, and to the benefit of the
employees, officers and directors and controlling persons referred to in
Section 6, and in each case their respective successors, and no other person
will have any right or obligation hereunder.  The term “successors” shall not
include any purchaser of the Shares as such from the Agent merely by reason of
such purchase.

 

(f)                                   Partial Unenforceability.  The invalidity
or unenforceability of any Article, Section, paragraph or provision of this
Agreement shall not affect the validity or enforceability of any other Article,
Section, paragraph or provision hereof.  If any Article, Section, paragraph or
provision of this Agreement is for any reason determined to be invalid or
unenforceable, there shall be deemed to be made such minor changes (and only
such minor changes) as are necessary to make it valid and enforceable.

 

(g)                                  Governing Law Provisions.  This Agreement
shall be governed by and construed in accordance with the internal laws of the
State of New York applicable to agreements made and to be performed in such
state.  Any legal suit, action or proceeding arising out of or based upon this
Agreement or the transactions contemplated hereby may be instituted in the
federal courts of the United States of America located in the Borough of
Manhattan in the City of New York or the courts of the State of New York in each
case located in the Borough of Manhattan in the City of New York (collectively,
the “Specified Courts”), and each party irrevocably submits to the exclusive
jurisdiction (except for proceedings instituted in regard to the enforcement of
a judgment of any such court, as to which such jurisdiction is non-exclusive) of
such courts in any such suit, action or proceeding.  Service of any process,
summons, notice or document by mail to such party’s address set forth above
shall be effective service of process for any suit, action or other proceeding
brought in any such court.  The parties irrevocably and unconditionally waive
any objection to the laying of venue of any suit, action or other proceeding in
the Specified Courts and irrevocably and unconditionally waive and agree not to
plead or claim in any such court that any such suit, action or other proceeding
brought in any such court has been brought in an inconvenient forum.

 

(h)                                 General Provisions.  This Agreement
constitutes the entire agreement of the parties to this Agreement and supersedes
all prior written or oral and all contemporaneous oral agreements,
understandings and negotiations with respect to the subject matter hereof.  This
Agreement may be executed in two or more counterparts, each one of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument, and may be delivered by facsimile transmission or
by electronic delivery of a portable document format (PDF) file.  This Agreement
may not be amended or modified unless in writing by all of the parties hereto,
and no condition herein (express or implied) may be waived unless waived in
writing by

 

36

--------------------------------------------------------------------------------



 

each party whom the condition is meant to benefit.  The Article and
Section headings herein are for the convenience of the parties only and shall
not affect the construction or interpretation of this Agreement.

 

[Signature Page Immediately Follows]

 

37

--------------------------------------------------------------------------------



 

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms

 

 

 

Very truly yours,

 

 

 

PROTAGONIST THERAPEUTICS, INC.

 

 

 

 

By:

/s/ Don Kalkofen

 

 

Name:

Don Kalkofen

 

 

Title:

Chief Financial Officer

 

The foregoing Agreement is hereby confirmed and accepted by the Agent in New
York, New York as of the date first above written.

 

 

JEFFERIES LLC

 

By:

/s/ Michael Magarro

 

 

Name: Michael Magarro

 

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

ISSUANCE NOTICE

 

[Date]

 

Jefferies LLC

520 Madison Avenue

New York, New York 10022

 

Attn: [                     ]

 

Reference is made to the Open Market Sale Agreement between Protagonist
Therapeutics, Inc. (the “Company”) and Jefferies LLC (the “Agent”) dated as of
November 27, 2019.  The Company confirms that all conditions to the delivery of
this Issuance Notice are satisfied as of the date hereof.

 

Date of Delivery of Issuance Notice (determined pursuant to Section 3(b)(i)):

 

 

Issuance Amount (equal to the total Sales Price for such Shares):

 

 

$

 

 

Number of days in selling period:

 

 

 

First date of selling period:

 

 

 

Last date of selling period:

 

 

Settlement Date(s) if other than standard T+2 settlement:

 

 

Floor Price Limitation (in no event less than $1.00 without the prior written
consent of the Agent, which consent may be withheld in the Agent’s sole
discretion): $      per share

 

Comments:

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-1

--------------------------------------------------------------------------------



 

Schedule A

 

Notice Parties

 

The Company

 

Dinesh V. Patel, Ph.D. (d.patel@ptgx-inc.com)

 

Donald Kalkofen (d.kalkofen@ptgx-inc.com)

 

The Agent

 

Michael Magarro (mmagarro@jefferies.com)

Michael Brinkman (mbrinkman@jefferies.com)

 

--------------------------------------------------------------------------------



 

Schedule B

 

Subsidiaries

 

Incorporated by reference to Exhibit 21.1 of the Company’s most recently filed
Form 10-K.

 

--------------------------------------------------------------------------------